Exhibit 10.2

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

 

ACCURIDE CORPORATION

 

 

and certain of its Subsidiaries

 

 

in favor of

 

 

CITICORP USA, INC.,
as Administrative Agent

 

 

Dated as of January 31, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINED TERMS

 

 

1.1

Definitions

 

 

1.2

Other Definitional Provisions

 

 

 

 

 

SECTION 2.

GUARANTEE

 

 

2.1

Guarantee

 

 

2.2

Right of Contribution

 

 

2.3

No Subrogation

 

 

2.4

Amendments, etc. with respect to the Borrower Obligations

 

 

2.5

Guarantee Absolute and Unconditional

 

 

2.6

Reinstatement

 

 

2.7

Payments

 

 

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

 

 

 

 

 

SECTION 4.

ACCOUNTS

 

 

4.1

Cash Collateral Accounts

 

 

4.2

Pledged Accounts

 

 

4.3

Cash Concentration Accounts.

 

 

4.4

Securities Account

 

 

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

 

 

5.1

Title; No Other Liens

 

 

5.2

Perfected First Priority Liens

 

 

5.3

Jurisdiction of Organization; Chief Executive Office

 

 

5.4

Inventory and Equipment

 

 

5.5

Farm Products

 

 

5.6

Investment Property

 

 

5.7

Receivables

 

 

5.8

Contracts

 

 

5.9

Intellectual Property

 

 

5.11

Accounts

 

 

5.12 [a05-2809_1ex10d2.htm#a5_12_123742]

Consents. [a05-2809_1ex10d2.htm#a5_12_123742]

 

 

5.13 [a05-2809_1ex10d2.htm#a5_13_123747]

Representations and Warranties in the Credit Agreement
[a05-2809_1ex10d2.htm#a5_13_123747]

 

 

 

 

 

SECTION 6. [a05-2809_1ex10d2.htm#Section6_123751]

COVENANTS [a05-2809_1ex10d2.htm#Section6_123751]

 

 

6.1 [a05-2809_1ex10d2.htm#a6_1_123753]

Delivery of Instruments, Certificated Securities and Chattel Paper
[a05-2809_1ex10d2.htm#a6_1_123753]

 

 

6.2 [a05-2809_1ex10d2.htm#a6_2_123756]

Maintenance of Insurance [a05-2809_1ex10d2.htm#a6_2_123756]

 

 

6.3 [a05-2809_1ex10d2.htm#a6_3_123759]

Payment of Obligations [a05-2809_1ex10d2.htm#a6_3_123759]

 

 

6.4 [a05-2809_1ex10d2.htm#a6_4_123802]

Transfers; Maintenance of Perfected Security Interest; Further Documentation
[a05-2809_1ex10d2.htm#a6_4_123802]

 

 

6.5 [a05-2809_1ex10d2.htm#a6_5_123804]

Changes in Name, etc [a05-2809_1ex10d2.htm#a6_5_123804]

 

 

6.6 [a05-2809_1ex10d2.htm#a6_6_123806]

Notices [a05-2809_1ex10d2.htm#a6_6_123806]

 

 

6.7 [a05-2809_1ex10d2.htm#a6_7_123808]

Investment Property [a05-2809_1ex10d2.htm#a6_7_123808]

 

 

6.8 [a05-2809_1ex10d2.htm#a6_8_123812]

Receivables [a05-2809_1ex10d2.htm#a6_8_123812]

 

 

6.9 [a05-2809_1ex10d2.htm#a6_9_123813]

Contracts [a05-2809_1ex10d2.htm#a6_9_123813]

 

 

6.10 [a05-2809_1ex10d2.htm#a6_10_123816]

Intellectual Property [a05-2809_1ex10d2.htm#a6_10_123816]

 

 

6.11 [a05-2809_1ex10d2.htm#a6_11_123827]

Commercial Tort Claims [a05-2809_1ex10d2.htm#a6_11_123827]

 

 

6.12 [a05-2809_1ex10d2.htm#a6_12_123830]

Vehicles [a05-2809_1ex10d2.htm#a6_12_123830]

 

 

i

--------------------------------------------------------------------------------


 

 

6.13 [a05-2809_1ex10d2.htm#a6_13_123832]

Covenants in the Loan Documents [a05-2809_1ex10d2.htm#a6_13_123832]

 

 

 

 

 

SECTION 7. [a05-2809_1ex10d2.htm#Section7_123836]

REMEDIAL PROVISIONS [a05-2809_1ex10d2.htm#Section7_123836]

 

 

7.1 [a05-2809_1ex10d2.htm#a7_1_123838]

Certain Matters Relating to Receivables [a05-2809_1ex10d2.htm#a7_1_123838]

 

 

7.2 [a05-2809_1ex10d2.htm#a7_2_123840]

Communications with Obligors; Grantors Remain Liable
[a05-2809_1ex10d2.htm#a7_2_123840]

 

 

7.3 [a05-2809_1ex10d2.htm#a7_3_123848]

Pledged Stock [a05-2809_1ex10d2.htm#a7_3_123848]

 

 

7.4 [a05-2809_1ex10d2.htm#a7_4_123850]

Proceeds to be Turned Over To Administrative Agent
[a05-2809_1ex10d2.htm#a7_4_123850]

 

 

7.5 [a05-2809_1ex10d2.htm#a7_5_123853]

Application of Proceeds [a05-2809_1ex10d2.htm#a7_5_123853]

 

 

7.6 [a05-2809_1ex10d2.htm#a7_6_124005]

Code and Other Remedies [a05-2809_1ex10d2.htm#a7_6_124005]

 

 

7.7 [a05-2809_1ex10d2.htm#a7_7_123958]

Acknowledgments Relating to Investment Property and Account Collateral
[a05-2809_1ex10d2.htm#a7_7_123958]

 

 

7.8 [a05-2809_1ex10d2.htm#a7_8_124008]

Deficiency [a05-2809_1ex10d2.htm#a7_8_124008]

 

 

 

 

 

SECTION 8. [a05-2809_1ex10d2.htm#Section8_124120]

THE ADMINISTRATIVE AGENT [a05-2809_1ex10d2.htm#Section8_124120]

 

 

8.1 [a05-2809_1ex10d2.htm#a8_1_124009]

Administrative Agent’s Appointment as Attorney-in-Fact, etc
[a05-2809_1ex10d2.htm#a8_1_124009]

 

 

8.2 [a05-2809_1ex10d2.htm#a8_2_124010]

Duty of Administrative Agent [a05-2809_1ex10d2.htm#a8_2_124010]

 

 

8.3 [a05-2809_1ex10d2.htm#a8_3_123937]

Execution of Financing Statements [a05-2809_1ex10d2.htm#a8_3_123937]

 

 

8.4 [a05-2809_1ex10d2.htm#a8_4_123938]

Authority of Administrative Agent [a05-2809_1ex10d2.htm#a8_4_123938]

 

 

 

 

 

SECTION 9. [a05-2809_1ex10d2.htm#Section9_124115]

MISCELLANEOUS [a05-2809_1ex10d2.htm#Section9_124115]

 

 

9.1 [a05-2809_1ex10d2.htm#a9_1_123938]

Amendments in Writing [a05-2809_1ex10d2.htm#a9_1_123938]

 

 

9.2 [a05-2809_1ex10d2.htm#a9_2_123939]

Notices [a05-2809_1ex10d2.htm#a9_2_123939]

 

 

9.3 [a05-2809_1ex10d2.htm#a9_3_123940]

No Waiver by Course of Conduct; Cumulative Remedies
[a05-2809_1ex10d2.htm#a9_3_123940]

 

 

9.4 [a05-2809_1ex10d2.htm#a9_4_123941]

Enforcement Expenses; Indemnification [a05-2809_1ex10d2.htm#a9_4_123941]

 

 

9.5 [a05-2809_1ex10d2.htm#a9_5_123942]

Successors and Assigns [a05-2809_1ex10d2.htm#a9_5_123942]

 

 

9.6 [a05-2809_1ex10d2.htm#a9_6_123942]

Set-Off [a05-2809_1ex10d2.htm#a9_6_123942]

 

 

9.7 [a05-2809_1ex10d2.htm#a9_7_123943]

Counterparts [a05-2809_1ex10d2.htm#a9_7_123943]

 

 

9.8 [a05-2809_1ex10d2.htm#a9_8_123944]

Severability [a05-2809_1ex10d2.htm#a9_8_123944]

 

 

9.9 [a05-2809_1ex10d2.htm#a9_9_123945]

Section Headings [a05-2809_1ex10d2.htm#a9_9_123945]

 

 

9.10 [a05-2809_1ex10d2.htm#a9_10_124035]

Integration [a05-2809_1ex10d2.htm#a9_10_124035]

 

 

9.11 [a05-2809_1ex10d2.htm#a9_11_124036]

GOVERNING LAW [a05-2809_1ex10d2.htm#a9_11_124036]

 

 

9.12 [a05-2809_1ex10d2.htm#a9_12_124037]

Submission To Jurisdiction; Waivers [a05-2809_1ex10d2.htm#a9_12_124037]

 

 

9.13 [a05-2809_1ex10d2.htm#a9_13_124038]

Acknowledgements [a05-2809_1ex10d2.htm#a9_13_124038]

 

 

9.14 [a05-2809_1ex10d2.htm#a9_14_124039]

Additional Grantors [a05-2809_1ex10d2.htm#a9_14_124039]

 

 

9.15 [a05-2809_1ex10d2.htm#a9_15_124039]

Releases [a05-2809_1ex10d2.htm#a9_15_124039]

 

 

9.16 [a05-2809_1ex10d2.htm#a9_16_124040]

WAIVER OF JURY TRIAL [a05-2809_1ex10d2.htm#a9_16_124040]

 

 

 

SCHEDULES

 

 

 

 

 

 

 

Schedule 1

 

Notice Addresses

 

Schedule 2

 

Investment Property

 

Schedule 3

 

Perfection Matters

 

Schedule 4

 

Jurisdictions of Organization and Chief Executive Offices

 

Schedule 5

 

Jurisdictions of Foreign Qualification

 

Schedule 6

 

Intellectual Property

 

Schedule 7

 

Contracts

 

Schedule 8

 

Pledged Accounts and Cash Concentration Accounts

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

 

Form of Cash Collateral Account Letter

 

Exhibit B

 

Form of Pledged Account Letter

 

Exhibit C

 

Form of Cash Concentration Account Letter

 

Exhibit D

 

Form of Control Agreement

 

Exhibit E

 

Form of Intellectual Property Security Agreement

 

Exhibit F

 

Form of Intellectual Property Security Agreement Supplement

 

 

 

 

 

 

 

 

 

Annex 1

 

Form of Assumption Agreement

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of January 31,
2005, made by each of the signatories hereto (together with any other entity
that may become a party hereto as provided herein, the “Grantors”), in favor of
Citicorp USA, Inc., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Fourth Amended and
Restated Credit Agreement, dated as of January 31, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Accuride Corporation (the “U.S. Borrower”), Accuride Canada Inc. (the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers”), the
Lenders and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers entered into the Third Amended and Restated Credit
Agreement, dated as of June 13, 2003 (the “Existing Credit Agreement”), with the
banks, financial institutions and other institutional lenders party thereto as
Lenders (as defined therein), Citibank, N.A. as initial issuing bank, Citicorp
USA, Inc. (“Citicorp”) as swing line bank and as administrative agent, Citigroup
Global Markets Inc. and Lehman Brothers Inc. as joint lead arrangers and joint
book-runners for the Facilities (as defined therein), Lehman Commercial Paper
Inc. as syndication agent, and Deutsche Bank Trust Company Americas as
documentation agent;

 

WHEREAS, as a condition precedent to the effectiveness of the Existing Credit
Agreement, certain subsidiaries of the U.S. Borrower were required to enter into
the Subsidiaries Guaranty, dated January 21, 1998 (as modified pursuant to the
Consent dated as of April 16, 1999, the Consent dated as of July 27, 2001 and
the Consent dated as of June 13, 2003, and as further amended, supplemented or
otherwise modified from time to time, the “Existing Subsidiaries Guaranty”) in
favor of the secured parties referred to in the Existing Credit Agreement and
Citicorp as administrative agent, pursuant to which the Subsidiary Guarantors
(as defined therein) guaranteed the obligations of the Borrowers under the
Existing Credit Agreement;

 

WHEREAS, as a condition precedent to the effectiveness of the Existing Credit
Agreement, the U.S. Borrower and certain of its subsidiaries were required to
enter into the Second Amended and Restated Pledge Agreement, dated as of
July 27, 2001 (as amended, supplemented or otherwise modified from time to time,
the “Existing Pledge Agreement”) made by the U.S. Borrower and the other
Pledgors (as defined therein) to Citicorp as administrative agent for the
benefit of the secured parties referred to in the Existing Credit Agreement,
pursuant to which the Pledgors (as defined therein) pledged the Collateral (as
defined therein) as security for the obligations of the Borrowers under the
Existing Credit Agreement;

 

WHEREAS, as a condition precedent to the effectiveness of the Existing Credit
Agreement, the U.S. Borrower and certain of its subsidiaries were required to
enter into the Security Agreement, dated as of July 27, 2001 (as amended,
supplemented or otherwise modified from time to time, the “Existing U.S.
Security Agreement”) made by the U.S. Borrower and the other Grantors (as
defined therein) in favor of Citicorp as administrative agent for the benefit of
the secured parties referred to in the Existing Credit Agreement, pursuant to
which the U.S. Borrower and its such subsidiaries granted a first priority
security interest in the Collateral (as defined therein) to secure the
obligations of the Borrowers under the Existing Credit Agreement;

 

4

--------------------------------------------------------------------------------


 

WHEREAS, in order to (a) finance the Transactions (as defined in the Credit
Agreement), (b) pay certain fees and expenses related to the Transactions and
(c) finance the working capital and other business requirements of the U.S.
Borrower and its subsidiaries following the consummation of the Transactions,
the Borrowers have requested that the Lenders amend and restate the Existing
Credit Agreement;

 

WHEREAS, the Lender Parties have indicated their willingness to agree to so
amend and restate the Existing Credit Agreement on the terms and conditions of
the Credit Agreement;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

 

WHEREAS, it is a condition precedent to the obligation of the Lender Parties to
make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have provided guaranties, pledges and grants
of collateral security substantially similar to those given pursuant to the
Existing Subsidiaries Guaranty, the Existing Pledge Agreement and the Existing
U.S. Security Agreement (the “Existing Guarantee and Collateral Agreements”);

 

WHEREAS, this Agreement amends and restates the guaranties, pledges and grants
of collateral security provided for under the Existing Guarantee and Collateral
Agreements; and

 

WHEREAS, it is a condition precedent to the obligation of the Lender Parties to
make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Lender Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to make Advances and issue Letters of
Credit under the Credit Agreement and to induce the Hedge Banks to enter into
Bank Hedge Agreements from time to time, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

 


SECTION 1.           DEFINED TERMS


 

1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC:  Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.

 


(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Agreement”:  this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

 

--------------------------------------------------------------------------------


 

“AKW LLC”:  means AKW General Partner L.L.C., a Delaware limited liability
company.

 

“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Advances, reimbursement obligations in respect of Letters of
Credit and all other Obligations of the Borrowers (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Advances, reimbursement obligations in
respect of Letters of Credit and the other Obligations and interest accruing at
the then applicable rate provided in the Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to either Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Lender Party (or, in the case of any Bank
Hedge Agreement, any Affiliate of any Lender Party), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, this Agreement, the other Loan Documents, any Letter of Credit, any
Bank Hedge Agreement or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lender Parties that are
required to be paid by any Borrower pursuant to the terms of any of the
foregoing agreements).

 

“Borrowers’ Collateral Investments”:  as defined in Section 4.1(b).

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests (including, without limitation, limited liability
company interests, partnership interests and other equity interests) in a Person
(other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing.

 

“Cash Collateral Account”:  (a) with respect to the U.S. Borrower, the cash
collateral account opened with Citibank, N.A. (“Citibank”) at its offices at 399
Park Avenue, New York, New York 10043, and (b) with respect to the Canadian
Borrower, the cash collateral account opened with Citibank at its Affiliate’s
offices at 123 Front Street West, Toronto, Ontario, Canada.  Each of the Cash
Collateral Accounts have been opened pursuant to and for the purposes set forth
in Section 2.06(viii) of the Credit Agreement and Section 4.1 of this Agreement,
and is under the sole and exclusive dominion and control of the Administrative
Agent and subject to the terms of this Agreement.

 

“Cash Concentration Accounts”:  the accounts listed on Schedule 8 hereto as the
Cash Concentration Accounts.

 

“Cash Concentration Account Letters”:  as defined in Section 4.3(a)(i).

 

“Cash Concentration Collateral Investments”:  as defined in Section 4.3(c).

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 7.1 or 7.4.

 

“Collateral Bank”:  as defined in Section 4.3(a)(i).

 

“Collateral Investments”:  as defined in Section 4.1(c).

 

--------------------------------------------------------------------------------


 

“Computer Software”:  all computer software programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware, and documentation and materials relating thereto, and all
rights with respect to the foregoing, together with any and all options,
warranties, service contracts, program services, test rights, maintenance
rights, improvement rights, renewal rights and indemnifications and any
substitutions, replacements, additions or model conversions of any of the
foregoing.

 

“Contracts”:  the contracts and agreements listed in Schedule 7, as the same may
be amended, supplemented or otherwise modified from time to time, including,
without limitation, (i) all rights of any Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of any
Grantor to damages arising thereunder and (iii) all rights of any Grantor to
perform and to exercise all remedies thereunder.

 

“Control Agreements”:  means an agreement, in substantially the form of Exhibit
D hereto.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Secured Parties that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

 

--------------------------------------------------------------------------------


 

“Guarantors”:  the collective reference to each Grantor other than the U.S.
Borrower.

 

“Henderson LLC”:  means Accuride Henderson Limited Liability Company, a Delaware
limited liability company.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets, the
Computer Software and any registered internet domain names, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

 

“Intellectual Property Security Agreement”:  as defined in Section 6.10(i).

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“License”:  all license agreements, permits, authorizations and franchises,
whether with respect to the Patents, Trademarks, Copyrights, Trade Secrets or
Computer Software, or with respect to the patents, trademarks, copyrights, trade
secrets, computer software or other proprietary right of any other Person, and
all income, royalties and other payments now or hereafter due and/or payable
with respect thereto, subject, in each case, to the terms of such license
agreements, permits, authorizations and franchises.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  (i) in the case of each Borrower, its Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Obligor”:  as defined in Section 4.2(b).

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

--------------------------------------------------------------------------------


 

“Petty Cash Accounts”:  petty cash accounts maintained by any Grantor with any
bank, provided that (i) the amount on deposit in each such account shall not
exceed $100,000 at any time and (ii) the aggregate amount on deposit in all such
accounts shall not exceed $500,000 at any time.

 

“Pledged Account Banks”:  as defined in Section 4.2(a).

 

“Pledged Account Letters”:  as defined in Section 4.2(a).

 

“Pledged Accounts”:  as defined in Section 4.2(a).

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor in an aggregate principal amount in excess of $1,000,000
(other than promissory notes issued in connection with extensions of trade
credit by any Grantor in the ordinary course of business).

 

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 66% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary be required to be pledged
hereunder.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Securities Account”:  the Borrower’s Account, Account No. 878283, with Banc of
America Securities LLC at its office at 233 South Wacker Drive, 27th Floor,
Chicago IL.

 

“Securities Account Control Agreement”:  as defined in Section 4.4(b).

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

 

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

“Trade Secrets”:  all confidential and proprietary information, including,
without limitation, know-how, trade secrets, manufacturing and production
processes and techniques, inventions,

 

--------------------------------------------------------------------------------


 

research and development information, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information.

 

“Unmatured Surviving Obligations”:  Obligations which by their terms survive
termination of the Credit Agreement or any other Loan Document, as applicable,
and which, at the relevant time, are not then due and payable.

 

“U.S. Borrower Collateral Investments”:  as defined in Section 4.3(b).

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 


(B)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(C)           WHERE THE CONTEXT REQUIRES, TERMS RELATING TO THE COLLATERAL OR
ANY PART THEREOF, WHEN USED IN RELATION TO A GRANTOR, SHALL REFER TO SUCH
GRANTOR’S COLLATERAL OR THE RELEVANT PART THEREOF.


 


SECTION 2.           GUARANTEE


 

2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

 


(B)           ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH GUARANTOR HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT WHICH CAN BE GUARANTEED
BY SUCH GUARANTOR UNDER APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE
INSOLVENCY OF DEBTORS (AFTER GIVING EFFECT TO THE RIGHT OF CONTRIBUTION
ESTABLISHED IN SECTION 2.2).


 


(C)           EACH GUARANTOR AGREES THAT THE BORROWER OBLIGATIONS MAY AT ANY
TIME AND FROM TIME TO TIME EXCEED THE AMOUNT OF THE LIABILITY OF SUCH GUARANTOR
HEREUNDER WITHOUT IMPAIRING THE GUARANTEE CONTAINED IN THIS SECTION 2 OR
AFFECTING THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT OR ANY LENDER
PARTY HEREUNDER.


 


(D)           THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL ALL THE BORROWER OBLIGATIONS AND THE OBLIGATIONS OF EACH
GUARANTOR UNDER THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL HAVE BEEN
SATISFIED BY PAYMENT IN FULL, NO LETTER OF CREDIT SHALL BE OUTSTANDING AND THE
COMMITMENTS AND ANY BANK HEDGE AGREEMENTS SHALL BE TERMINATED, NOTWITHSTANDING
THAT FROM TIME TO TIME DURING THE TERM OF THE CREDIT AGREEMENT THE BORROWERS MAY
BE FREE FROM ANY BORROWER OBLIGATIONS.


 


(E)           NO PAYMENT MADE BY EITHER BORROWER, ANY OF THE GUARANTORS, ANY
OTHER GUARANTOR OR ANY OTHER PERSON OR RECEIVED OR COLLECTED BY THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY FROM EITHER

 

--------------------------------------------------------------------------------


 


BORROWER, ANY OF THE GUARANTORS, ANY OTHER GUARANTOR OR ANY OTHER PERSON BY
VIRTUE OF ANY ACTION OR PROCEEDING OR ANY SET-OFF OR APPROPRIATION OR
APPLICATION AT ANY TIME OR FROM TIME TO TIME IN REDUCTION OF OR IN PAYMENT OF
THE BORROWER OBLIGATIONS SHALL BE DEEMED TO MODIFY, REDUCE, RELEASE OR OTHERWISE
AFFECT THE LIABILITY OF ANY GUARANTOR HEREUNDER WHICH SHALL, NOTWITHSTANDING ANY
SUCH PAYMENT (OTHER THAN ANY PAYMENT MADE BY SUCH GUARANTOR IN RESPECT OF THE
BORROWER OBLIGATIONS OR ANY PAYMENT RECEIVED OR COLLECTED FROM SUCH GUARANTOR IN
RESPECT OF THE BORROWER OBLIGATIONS), REMAIN LIABLE FOR THE BORROWER OBLIGATIONS
UP TO THE MAXIMUM LIABILITY OF SUCH GUARANTOR HEREUNDER UNTIL THE BORROWER
OBLIGATIONS ARE PAID IN FULL, NO LETTER OF CREDIT SHALL BE OUTSTANDING AND THE
COMMITMENTS AND ANY BANK HEDGE AGREEMENTS ARE TERMINATED.


 

2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Secured Party
against either Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Secured
Party for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution, indemnification or reimbursement from
either Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
Secured Parties by the Borrowers on account of the Borrower Obligations (other
than Unmatured Surviving Obligations) are paid in full, no Letter of Credit
shall be outstanding and the Commitments and any Bank Hedge Agreements are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations (other than
Unmatured Surviving Obligations) shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

 

2.4           Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Borrower Obligations continued, and the Borrower Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Majority Lenders, Majority Facility Lenders, all affected Lenders
or all Lenders, as the case may be) may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by

 

--------------------------------------------------------------------------------


 

the Administrative Agent or any Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Borrower Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

 

2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between either
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon
either Borrower or any of the Guarantors with respect to the Borrower
Obligations.  Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Secured Party, (b) any defense, set-off or counterclaim (other than
a defense of payment or performance) which may at any time be available to or be
asserted by either Borrower or any other Person against the Administrative Agent
or any Secured Party, (c) any change, restructuring or termination of the
corporate structure or existence of either Borrower or any of its Subsidiaries,
(d) any failure of any Secured Party to disclose to either Borrower or any
Guarantor any information relating to the financial condition, operations,
properties or prospects of any other Loan Party now or in the future known to
any Secured Party (each Guarantor waiving any duty on the part of the Secured
Parties to disclose such information), or (e) any other circumstance whatsoever
(with or without notice to or knowledge of either Borrower or such Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of either Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against either
Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from either Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of either Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Secured Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of either Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or

 

--------------------------------------------------------------------------------


 

conservator of, or trustee or similar officer for, either Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in U.S. Dollars at the Applicable Lending Office of the
Administrative Agent.

 


SECTION 3.           GRANT OF SECURITY INTEREST


 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 


(A)           ALL ACCOUNTS, INCLUDING, WITHOUT LIMITATION, THE CASH COLLATERAL
ACCOUNTS, THE PLEDGED ACCOUNTS, THE CASH CONCENTRATION ACCOUNTS AND THE
SECURITIES ACCOUNT;


 


(B)           ALL CHATTEL PAPER;


 


(C)           ALL CONTRACTS;


 


(D)           ALL DEPOSIT ACCOUNTS;


 


(E)           ALL DOCUMENTS (OTHER THAN TITLE DOCUMENTS WITH RESPECT TO
VEHICLES);


 


(F)            ALL EQUIPMENT;


 


(G)           ALL FIXTURES;


 


(H)           ALL GENERAL INTANGIBLES;


 


(I)            ALL INSTRUMENTS;


 


(J)            ALL INTELLECTUAL PROPERTY;


 


(K)           ALL INVENTORY;


 


(L)            ALL INVESTMENT PROPERTY;


 


(M)          ALL LETTER-OF-CREDIT RIGHTS;


 


(N)           ALL VEHICLES AND TITLE DOCUMENTS WITH RESPECT TO VEHICLES;


 


(O)           ALL OTHER PROPERTY NOT OTHERWISE DESCRIBED ABOVE (EXCEPT FOR ANY
PROPERTY SPECIFICALLY EXCLUDED FROM ANY CLAUSE IN THIS SECTION ABOVE, AND ANY
PROPERTY SPECIFICALLY EXCLUDED FROM ANY DEFINED TERM USED IN ANY CLAUSE OF THIS
SECTION ABOVE);


 


(P)           ALL BOOKS AND RECORDS PERTAINING TO THE COLLATERAL; AND

 

--------------------------------------------------------------------------------


 


(Q)           TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS, SUPPORTING
OBLIGATIONS AND PRODUCTS OF ANY AND ALL OF THE FOREGOING AND ALL COLLATERAL
SECURITY AND GUARANTEES GIVEN BY ANY PERSON WITH RESPECT TO ANY OF THE
FOREGOING;


 

provided, however, that

 

(I)            NOTWITHSTANDING ANY OF THE OTHER PROVISIONS SET FORTH IN THIS
SECTION 3, THIS AGREEMENT SHALL NOT CONSTITUTE A GRANT OF A SECURITY INTEREST IN
(A) ANY PROPERTY TO THE EXTENT THAT SUCH GRANT OF A SECURITY INTEREST IS
PROHIBITED BY ANY REQUIREMENTS OF LAW OF A GOVERNMENTAL AUTHORITY, REQUIRES A
CONSENT NOT OBTAINED OF ANY GOVERNMENTAL AUTHORITY PURSUANT TO SUCH REQUIREMENT
OF LAW OR IS PROHIBITED BY, OR CONSTITUTES A BREACH OR DEFAULT UNDER OR RESULTS
IN THE TERMINATION OF OR REQUIRES ANY CONSENT NOT OBTAINED UNDER, ANY CONTRACT,
LICENSE, AGREEMENT, INSTRUMENT OR OTHER DOCUMENT EVIDENCING OR GIVING RISE TO
SUCH PROPERTY OR, IN THE CASE OF ANY INVESTMENT PROPERTY, PLEDGED STOCK OR
PLEDGED NOTE, ANY APPLICABLE SHAREHOLDER OR SIMILAR AGREEMENT, EXCEPT TO THE
EXTENT THAT SUCH REQUIREMENT OF LAW OR THE TERM IN SUCH CONTRACT, LICENSE,
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT OR SHAREHOLDER OR SIMILAR AGREEMENT
PROVIDING FOR SUCH PROHIBITION, BREACH, DEFAULT OR TERMINATION OR REQUIRING SUCH
CONSENT IS INEFFECTIVE UNDER APPLICABLE LAW; PROVIDED THAT, IMMEDIATELY UPON THE
INEFFECTIVENESS, LAPSE OR TERMINATION OF ANY SUCH PROVISION, THE COLLATERAL
SHALL INCLUDE, AND SUCH GRANTOR SHALL BE DEEMED TO HAVE GRANTED A SECURITY
INTEREST IN, ALL SUCH RIGHTS AND PROVISIONS AS IF SUCH PROVISION HAD NEVER BEEN
IN EFFECT, OR (B) IN ANY EQUIPMENT THAT IS SUBJECT TO A CAPITAL LEASE OR
PURCHASE MONEY FINANCING (IN EACH CASE AS PERMITTED BY THE CREDIT AGREEMENT) SO
LONG AS, AND ONLY SO LONG AS, SUCH CAPITAL LEASE OR PURCHASE MONEY FINANCING BY
ITS TERMS WOULD NOT ALLOW THE SECURITY INTEREST CREATED HEREUNDER; AND

 

(II)           THE PLEDGE AND ASSIGNMENT BY THE U.S. BORROWER OF AND THE GRANT
BY THE U.S. BORROWER OF A SECURITY INTEREST IN THE PLEDGED STOCK ISSUED BY THE
CANADIAN BORROWER SHALL BE LIMITED AS FOLLOWS: (A) THE PLEDGE AND ASSIGNMENT OF
AND THE GRANT OF A SECURITY INTEREST IN 66%, AND ONLY 66%, OF SUCH PLEDGED STOCK
SECURE THE PAYMENT OF THE OBLIGATIONS OF THE U.S. BORROWER NOW OR HEREAFTER
EXISTING UNDER THE LOAN DOCUMENTS OTHER THAN THE OBLIGATIONS OF THE U.S.
BORROWER UNDER THE GUARANTY AND (B) THE PLEDGE AND ASSIGNMENT OF AND THE GRANT
OF A SECURITY INTEREST IN 100% OF SUCH PLEDGED STOCK SECURE THE PAYMENT BY THE
U.S. BORROWER PURSUANT TO THE GUARANTY OF THE GUARANTEED OBLIGATIONS NOW OR
HEREAFTER EXISTING UNDER THE LOAN DOCUMENTS.

 


SECTION 4.           ACCOUNTS


 

4.1           Cash Collateral Accounts.

 


(A)           SO LONG AS ANY OF THE ADVANCES SHALL REMAIN UNPAID, ANY LETTER OF
CREDIT SHALL BE OUTSTANDING OR ANY OF THE LENDER PARTIES SHALL HAVE ANY
COMMITMENT UNDER THE CREDIT AGREEMENT:


 

(I)            EACH OF THE BORROWERS WILL MAINTAIN ITS CASH COLLATERAL ACCOUNT
WITH CITIBANK IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THOSE CERTAIN
LETTER AGREEMENTS DATED AS OF AUGUST 27, 2001, AS AMENDED (EACH, A “CASH
COLLATERAL ACCOUNT LETTER”) AMONG SUCH BORROWER, CITIBANK AND THE ADMINISTRATIVE
AGENT, WHICH AGREEMENTS ARE IN SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO OR
OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT SHALL HAVE SOLE AND EXCLUSIVE DOMINION AND
CONTROL OF EACH CASH COLLATERAL ACCOUNT SUBJECT TO THE TERMS OF THIS AGREEMENT;
AND

 

--------------------------------------------------------------------------------


 

(II)           IT SHALL BE A TERM AND CONDITION OF EACH CASH COLLATERAL ACCOUNT,
NOTWITHSTANDING ANY TERM OR CONDITION TO THE CONTRARY IN ANY OTHER AGREEMENT
RELATING TO SUCH CASH COLLATERAL ACCOUNT, THAT NO AMOUNT (INCLUDING, WITHOUT
LIMITATION, INTEREST ON COLLATERAL INVESTMENTS RELATED THERETO) SHALL BE PAID OR
RELEASED TO OR FOR THE ACCOUNT OF, OR WITHDRAWN BY OR FOR THE ACCOUNT OF, ANY OF
THE GRANTORS OR ANY OTHER PERSON FROM SUCH CASH COLLATERAL ACCOUNT, EXCEPT AS
OTHERWISE PROVIDED IN SECTIONS 4.1(G) AND (H) AND SECTION 7.

 

Each Cash Collateral Account shall be subject to such applicable laws
(including, without limitation, such applicable regulations of the Board of
Governors of the Federal Reserve System and of any other appropriate banking
authority or other Governmental Authority) as are in effect from time to time.

 


(B)           IF REQUESTED BY THE APPLICABLE BORROWER, THE ADMINISTRATIVE AGENT
WILL, SUBJECT TO THE PROVISIONS OF SECTIONS 4.1(G) AND (H) AND SECTION 7, FROM
TIME TO TIME, SO LONG AS NO DEFAULT UNDER SECTION 7.01(A) OR 7.01(F) OF THE
CREDIT AGREEMENT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (I) INVEST
AMOUNTS ON DEPOSIT IN THE CASH COLLATERAL ACCOUNT OF SUCH BORROWER IN SUCH CASH
EQUIVALENTS AS SUCH BORROWER MAY SELECT, IN EACH CASE WHICH INVESTMENTS SHALL BE
MADE IN THE NAME OF, AND WITH THE ENTITLEMENT HOLDER BEING, THE ADMINISTRATIVE
AGENT, ON BEHALF OF SUCH BORROWER, AND (II) INVEST INTEREST PAID ON THE CASH
EQUIVALENTS REFERRED TO IN CLAUSE (I) ABOVE, AND REINVEST OTHER PROCEEDS OF ANY
SUCH CASH EQUIVALENTS THAT MAY MATURE OR BE SOLD, IN EACH CASE IN SUCH CASH
EQUIVALENTS AS SUCH BORROWER MAY SELECT, IN EACH CASE WHICH INVESTMENTS SHALL BE
MADE IN THE NAME OF, AND WITH THE ENTITLEMENT HOLDER BEING, THE ADMINISTRATIVE
AGENT, ON BEHALF OF SUCH BORROWER (THE CASH EQUIVALENTS REFERRED TO IN CLAUSES
(I) AND (II) OF THIS SECTION 4.1(B) BEING, COLLECTIVELY, THE “BORROWERS’
COLLATERAL INVESTMENTS”).


 


(C)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT UNDER
SECTION 7.01(A) OR 7.01(F) OF THE CREDIT AGREEMENT OR AN EVENT OF DEFAULT, THE
ADMINISTRATIVE AGENT MAY, SUBJECT TO THE PROVISIONS OF SECTION 7, FROM TIME TO
TIME (I) INVEST AMOUNTS ON DEPOSIT IN EACH CASH COLLATERAL ACCOUNT, AND ANY CASH
PROCEEDS COLLECTED BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT AND HELD PURSUANT
TO SECTION 7.4, IN SUCH CASH EQUIVALENTS AS THE ADMINISTRATIVE AGENT MAY SELECT,
IN EACH CASE WHICH INVESTMENTS SHALL BE MADE IN THE NAME OF, AND WITH THE
ENTITLEMENT HOLDER BEING, THE ADMINISTRATIVE AGENT, ON BEHALF OF THE APPLICABLE
BORROWER, AND (II) INVEST INTEREST PAID ON THE CASH EQUIVALENTS REFERRED TO IN
CLAUSE (I) ABOVE, AND REINVEST OTHER PROCEEDS OF ANY SUCH CASH EQUIVALENTS THAT
MAY MATURE OR BE SOLD, IN SUCH CASH EQUIVALENTS AS THE ADMINISTRATIVE AGENT MAY
SELECT, IN EACH CASE WHICH INVESTMENTS SHALL BE MADE IN THE NAME OF, AND WITH
THE ENTITLEMENT HOLDER BEING, THE ADMINISTRATIVE AGENT, ON BEHALF OF THE
APPLICABLE BORROWER (THE CASH EQUIVALENTS REFERRED TO IN CLAUSES (I) AND (II) OF
THIS SECTION 4.1(C), TOGETHER WITH THE BORROWERS’ COLLATERAL INVESTMENTS, BEING,
COLLECTIVELY, THE “COLLATERAL INVESTMENTS”).


 


(D)           INTEREST AND PROCEEDS THAT ARE NOT INVESTED OR REINVESTED IN
COLLATERAL INVESTMENTS AS PROVIDED IN SUBSECTION (B) OR (C) OF THIS SECTION 4.1
SHALL BE DEPOSITED AND HELD IN THE APPLICABLE CASH COLLATERAL ACCOUNT.


 


(E)           THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY LIABILITY TO ANY OF
THE GRANTORS OR ANY OF THE OTHER SECURED PARTIES FOR, OR AS A RESULT OF, ANY
LOSSES SUFFERED FROM ANY COLLATERAL INVESTMENT MADE BY IT IN ACCORDANCE WITH
THIS SECTION 4.1 OR IF THE EARNINGS REALIZED ON ANY SUCH COLLATERAL INVESTMENT
ARE LESS THAN OTHERWISE COULD HAVE BEEN ACHIEVED HAD OTHER CASH EQUIVALENTS BEEN
SELECTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF
SUBSECTION (B) OR (C), RESPECTIVELY, OF THIS SECTION 4.1.


 


(F)            ALL OF THE COLLATERAL INVESTMENTS MADE IN RESPECT OF THE CASH
COLLATERAL ACCOUNTS AND ALL INTEREST AND INCOME RECEIVED THEREON AND THEREFROM,
AND THE NET PROCEEDS REALIZED UPON THE MATURITY OR SALE THEREOF, SHALL BE HELD
IN THE CASH COLLATERAL ACCOUNT AS COLLATERAL, WHICH AMOUNTS MAY BE RELEASED
SOLELY IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 4.1(G) AND (H) AND
SECTION 7.

 

--------------------------------------------------------------------------------


 


(G)           THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED, WITHOUT ANY FURTHER
ACTION BY OR NOTICE TO OR FROM ANY OF THE BORROWERS, TO MAINTAIN ANY AMOUNTS
DEPOSITED INTO THE CASH COLLATERAL ACCOUNT OF ANY SUCH BORROWER PURSUANT TO
SECTION 2.06(B)(VIII) OF THE CREDIT AGREEMENT UNTIL THE LAST DAY OF THE INTEREST
PERIOD THEN IN EFFECT FOR ANY OUTSTANDING EURODOLLAR RATE ADVANCES AND, ON SUCH
LAST DAY, TO PAY AND RELEASE SUCH AMOUNTS FROM SUCH CASH COLLATERAL ACCOUNT FOR
THE PREPAYMENT TO EACH OF THE APPROPRIATE LENDERS OF THE EURODOLLAR RATE
ADVANCES OUTSTANDING ON SUCH DAY IN ACCORDANCE WITH SECTION 2.06(B) OF THE
CREDIT AGREEMENT, WITH ANY EXCESS AMOUNTS IN SUCH CASH COLLATERAL ACCOUNT TO BE
TRANSMITTED TO THE ACCOUNT DESIGNATED BY THE APPLICABLE BORROWER, PROVIDED THAT
NO DEFAULT UNDER SECTION 7.01(A) OR (F) OF THE CREDIT AGREEMENT OR NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(H)           SUBJECT TO CLAUSE (G) ABOVE, SO LONG AS NO DEFAULT UNDER
SECTION 7.01(A) OR (F) OF THE CREDIT AGREEMENT OR NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE ADMINISTRATIVE AGENT WILL PAY AND RELEASE TO THE
APPLICABLE BORROWER OR AT ITS ORDER AND AT THE REQUEST OF SUCH BORROWER, THE
AMOUNT, IF ANY, BY WHICH THE CREDIT BALANCE OF THE CASH COLLATERAL ACCOUNT OF
SUCH BORROWER EXCEEDS ALL AMOUNTS THEN DUE AND PAYABLE BY SUCH BORROWER UNDER
THE LOAN DOCUMENTS TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST AND FEES UNDER
THE CREDIT AGREEMENT.


 

4.2           Pledged Accounts.  So long as any Advance or any other Obligation
(other than any Unmatured Surviving Obligation) of any Loan Party under any Loan
Document shall remain unpaid, any Letter of Credit shall be outstanding, any
Bank Hedge Agreement shall be in effect or any Lender Party shall have any
Commitment under the Credit Agreement:

 


(A)           WITHIN 90 DAYS OF THE CLOSING DATE, EACH GRANTOR WILL ESTABLISH
AND MAINTAIN LOCKBOXES AND DEPOSIT ACCOUNTS (COLLECTIVELY, THE “PLEDGED
ACCOUNTS”) ONLY WITH BANKS (THE “PLEDGED ACCOUNT BANKS”) THAT HAVE ENTERED INTO
LETTER AGREEMENTS IN SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO OR OTHERWISE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT WITH SUCH
GRANTOR AND THE ADMINISTRATIVE AGENT (SUCH LETTERS, TOGETHER WITH ANY PLEDGED
ACCOUNT LETTERS ENTERED INTO PURSUANT TO THE EXISTING U.S. SECURITY AGREEMENT,
THE “PLEDGED ACCOUNT LETTERS”), PROVIDED THAT THE PETTY CASH ACCOUNTS SHALL NOT
BE REQUIRED TO BE PLEDGED ACCOUNTS AND SHALL NOT BE REQUIRED TO BE SUBJECT TO
PLEDGED ACCOUNT LETTERS;


 


(B)           EACH GRANTOR WILL (I) IMMEDIATELY INSTRUCT EACH PERSON OBLIGATED
AT ANY TIME TO MAKE ANY PAYMENT TO SUCH GRANTOR FOR ANY REASON (AN “OBLIGOR”) TO
MAKE SUCH PAYMENT TO A PLEDGED ACCOUNT OF SUCH GRANTOR OR TO A CASH
CONCENTRATION ACCOUNT AND (II) DEPOSIT IN A PLEDGE ACCOUNT OR PAY TO THE
ADMINISTRATIVE AGENT FOR DEPOSIT IN A CASH CONCENTRATION ACCOUNT, AT THE END OF
EACH BUSINESS DAY, ALL PROCEEDS OF COLLATERAL AND ALL OTHER CASH OF SUCH GRANTOR
IN EXCESS OF $250,000 IN THE AGGREGATE;


 


(C)           CONCURRENTLY WITH OR PROMPTLY AFTER ENTERING INTO A PLEDGED
ACCOUNT LETTER WITH ANY PLEDGED ACCOUNT BANK, EACH GRANTOR WILL INSTRUCT SUCH
PLEDGED ACCOUNT BANK TO TRANSFER TO A CASH CONCENTRATION ACCOUNT, AT THE END OF
EACH BUSINESS DAY, IN SAME DAY FUNDS, AN AMOUNT EQUAL TO THE CREDIT BALANCE OF
THE PLEDGED ACCOUNT IN SUCH PLEDGED ACCOUNT BANK.  IF ANY GRANTOR SHALL FAIL TO
GIVE ANY SUCH INSTRUCTIONS TO ANY PLEDGED ACCOUNT BANK, THE ADMINISTRATIVE AGENT
MAY DO SO WITHOUT FURTHER NOTICE TO ANY GRANTOR;


 


(D)           EACH GRANTOR AGREES THAT IT WILL NOT ADD ANY BANK AS A PLEDGED
ACCOUNT BANK OR ADD ANY ACCOUNT AS A PLEDGED ACCOUNT TO THOSE LISTED IN
SCHEDULE 8 HERETO, UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AT LEAST
10 DAYS’ PRIOR WRITTEN NOTICE OF SUCH ADDITION AND SHALL HAVE RECEIVED A PLEDGED
ACCOUNT LETTER EXECUTED BY SUCH NEW PLEDGED ACCOUNT BANK AND SUCH GRANTOR OR A
SUPPLEMENT TO AN EXISTING PLEDGED ACCOUNT LETTER COVERING SUCH NEW PLEDGED
ACCOUNT, AS THE CASE MAY BE (AND, UPON THE RECEIPT BY THE ADMINISTRATIVE AGENT
OF SUCH PLEDGED ACCOUNT LETTER OR SUPPLEMENT, SCHEDULE 8 HERETO SHALL BE
AUTOMATICALLY AMENDED TO INCLUDE SUCH PLEDGED ACCOUNT BANK OR PLEDGED ACCOUNT). 
EACH

 

--------------------------------------------------------------------------------


 


GRANTOR AGREES THAT IT WILL NOT TERMINATE ANY BANK AS A PLEDGED ACCOUNT BANK OR
TERMINATE ANY ACCOUNT AS A PLEDGED ACCOUNT, UNLESS THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR WRITTEN NOTICE OF SUCH TERMINATION
(AND, UPON SUCH TERMINATION, SCHEDULE 8 HERETO SHALL BE AUTOMATICALLY AMENDED TO
DELETE SUCH PLEDGED ACCOUNT BANK OR PLEDGED ACCOUNT);


 


(E)           UPON ANY TERMINATION OF ANY PLEDGED ACCOUNT LETTER OR OTHER
AGREEMENT WITH RESPECT TO THE MAINTENANCE OF A PLEDGED ACCOUNT BY ANY GRANTOR OR
ANY PLEDGED ACCOUNT BANK, SUCH GRANTOR WILL IMMEDIATELY NOTIFY ALL OBLIGORS THAT
WERE MAKING PAYMENTS TO SUCH PLEDGED ACCOUNT TO MAKE ALL FUTURE PAYMENTS TO
ANOTHER PLEDGED ACCOUNT OR TO A CASH CONCENTRATION ACCOUNT.  IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, EACH GRANTOR AGREES TO TERMINATE ANY OR
ALL PLEDGED ACCOUNTS AND PLEDGED ACCOUNT LETTERS UPON REQUEST BY THE
ADMINISTRATIVE AGENT;


 


(F)            THE GRANTORS WILL DRAW CHECKS ON, AND OTHERWISE WITHDRAW AMOUNTS
FROM, THEIR RESPECTIVE OPERATING ACCOUNTS IN SUCH AMOUNTS AS MAY BE REQUIRED IN
THE ORDINARY COURSE OF BUSINESS (INCLUDING, WITHOUT LIMITATION, TO PAY OR PREPAY
DEBT OUTSTANDING UNDER THE LOAN DOCUMENTS).  SO LONG AS NO DEFAULT UNDER
SECTION 7.01(A) OR (F) OF THE CREDIT AGREEMENT OR NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE ADMINISTRATIVE AGENT WILL DIRECT THE APPLICABLE
COLLATERAL BANK (AS HEREINAFTER DEFINED) TO TRANSFER AMOUNTS ON DEPOSIT IN THE
CASH CONCENTRATION ACCOUNT MAINTAINED WITH SUCH COLLATERAL BANK TO THE
RESPECTIVE OPERATING ACCOUNTS TO THE EXTENT NECESSARY TO PAY ALL CHECKS DRAWN
ON, AND ALL AMOUNTS OTHERWISE WITHDRAWN FROM, SUCH OPERATING ACCOUNTS;


 


(G)           EACH GRANTOR AGREES THAT IT WILL NOT ADD ANY ACCOUNT AS AN
UNBLOCKED ACCOUNT AND WILL NOT TERMINATE ANY ACCOUNT AS AN UNBLOCKED ACCOUNT,
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR
WRITTEN NOTICE OF SUCH ADDITION OR TERMINATION; AND


 


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, WITH
RESPECT TO THE LOCK-BOX ACCOUNT OF THE U.S. BORROWER MAINTAINED IN LONDON,
ONTARIO, CANADA, THE TRANSFERS REQUIRED PURSUANT TO SECTION 4.2(C) SHALL BE TO
THE CASH CONCENTRATION ACCOUNT MAINTAINED BY THE CANADIAN BORROWER UNDER THE
CANADIAN SECURITY AGREEMENT RATHER THAN TO ANY CASH CONCENTRATION ACCOUNT.


 


(I)            THE ADMINISTRATIVE AGENT HEREBY AGREES WITH THE GRANTORS THAT,
UNLESS A DEFAULT UNDER SECTION 7.01(A) OR (F) OF THE CREDIT AGREEMENT HAS
OCCURRED AND IS CONTINUING, OR AN EVENT OF DEFAULT HAS OCCURRED, THE
ADMINISTRATIVE AGENT SHALL NOT ISSUE INSTRUCTIONS UNDER THE PLEDGED ACCOUNT
LETTERS.


 

4.3           Cash Concentration Accounts.

 


(A)           SO LONG AS ANY OF THE ADVANCES SHALL REMAIN UNPAID, ANY LETTER OF
CREDIT SHALL BE OUTSTANDING, ANY BANK HEDGE AGREEMENT SHALL BE IN EFFECT OR ANY
OF THE LENDER PARTIES SHALL HAVE ANY COMMITMENT UNDER THE CREDIT AGREEMENT:


 

(I)            THE U.S. BORROWER WILL MAINTAIN ITS CASH CONCENTRATION ACCOUNTS
WITH ANY COMMERCIAL BANK REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
(EACH, A “COLLATERAL BANK”) IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND
ANY EXISTING CASH CONCENTRATION ACCOUNT LETTERS ENTERED INTO PURSUANT TO THE
EXISTING U.S. SECURITY AGREEMENT AND, WITHIN 90 DAYS AFTER THE CLOSING DATE,
SUCH OTHER LETTER AGREEMENTS (SUCH LETTER AGREEMENTS, TOGETHER WITH ANY CASH
CONCENTRATION ACCOUNT LETTERS ENTERED INTO PURSUANT TO THE EXISTING U.S.
SECURITY AGREEMENT, THE “CASH CONCENTRATION ACCOUNT LETTERS”), AMONG THE U.S.
BORROWER, THE RELEVANT COLLATERAL BANK AND THE ADMINISTRATIVE AGENT, WHICH
LETTER AGREEMENTS ARE TO BE IN SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO OR
OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.  UPON THE OCCURRENCE AND CONTINUANCE OF A DEFAULT UNDER SECTION 7.01(A)

 

--------------------------------------------------------------------------------


 

OR (F) OR THE OCCURRENCE OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT SHALL
HAVE SOLE AND EXCLUSIVE DOMINION AND CONTROL OF THE CASH CONCENTRATION ACCOUNTS
SUBJECT TO THE TERMS OF THIS AGREEMENT AND OF THE CASH CONCENTRATION ACCOUNT
LETTERS;

 

(II)           IT SHALL BE A TERM AND CONDITION OF EACH CASH CONCENTRATION
ACCOUNT THAT NO AMOUNT (INCLUDING, WITHOUT LIMITATION, INTEREST ON CASH
CONCENTRATION COLLATERAL INVESTMENTS RELATED THERETO) SHALL BE PAID OR RELEASED
TO OR FOR THE ACCOUNT OF, OR WITHDRAWN BY OR FOR THE ACCOUNT OF, THE U.S.
BORROWER OR ANY OTHER PERSON FROM SUCH CASH CONCENTRATION ACCOUNT, EXCEPT AS
OTHERWISE PROVIDED IN SECTIONS 4.2 AND 7 HEREOF AND IN THE APPLICABLE CASH
CONCENTRATION ACCOUNT LETTER;

 

(III)          THE U.S. BORROWER AGREES THAT IT WILL NOT ADD ANY BANK AS A
COLLATERAL BANK OR ADD ANY ACCOUNT AS A CASH CONCENTRATION ACCOUNT TO THAT
LISTED IN SCHEDULE 8 HERETO, UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
AT LEAST 10 DAYS’ PRIOR WRITTEN NOTICE OF SUCH ADDITION AND SHALL HAVE RECEIVED
A CASH CONCENTRATION ACCOUNT LETTER EXECUTED BY SUCH NEW COLLATERAL BANK AND THE
U.S. BORROWER OR A SUPPLEMENT TO AN EXISTING CASH CONCENTRATION ACCOUNT LETTER
COVERING SUCH NEW CASH CONCENTRATION ACCOUNT, AS THE CASE MAY BE (AND, UPON THE
RECEIPT BY THE ADMINISTRATIVE AGENT OF SUCH NEW CASH CONCENTRATION ACCOUNT
LETTER OR SUPPLEMENT, SCHEDULE 8 HERETO SHALL BE AUTOMATICALLY AMENDED TO
INCLUDE SUCH COLLATERAL BANK OR CASH CONCENTRATION ACCOUNT).  THE U.S. BORROWER
AGREES THAT IT WILL NOT TERMINATE ANY COLLATERAL BANK AS A COLLATERAL BANK OR
TERMINATE ANY ACCOUNT AS A CASH CONCENTRATION ACCOUNT, UNLESS THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR WRITTEN NOTICE OF SUCH
TERMINATION (AND, UPON SUCH TERMINATION, SCHEDULE 8 HERETO SHALL BE
AUTOMATICALLY AMENDED TO DELETE SUCH COLLATERAL BANK OR CASH CONCENTRATION
ACCOUNT); AND

 

(IV)          THE ADMINISTRATIVE AGENT HEREBY AGREES WITH THE U.S. BORROWER
THAT, UNLESS A DEFAULT UNDER SECTION 7.01(A) OR (F) OF THE CREDIT AGREEMENT HAS
OCCURRED AND IS CONTINUING, OR AN EVENT OF DEFAULT HAS OCCURRED, THE
ADMINISTRATIVE AGENT SHALL NOT ISSUE INSTRUCTIONS UNDER ANY CASH CONCENTRATION
ACCOUNT LETTER.

 


(B)           SO LONG AS NO DEFAULT UNDER SECTION 7.01(A) OR 7.01(F) OF THE
CREDIT AGREEMENT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE U.S.
BORROWER MAY DIRECT ANY COLLATERAL BANK TO (I) INVEST AMOUNTS ON DEPOSIT IN THE
CASH CONCENTRATION ACCOUNT MAINTAINED WITH SUCH COLLATERAL BANK IN SUCH CASH
EQUIVALENTS AS THE U.S. BORROWER MAY SELECT, IN EACH CASE WHICH INVESTMENTS
SHALL BE MADE IN THE NAME OF, AND WITH THE ENTITLEMENT HOLDER BEING, THE U.S.
BORROWER, AND (II) INVEST INTEREST PAID ON THE CASH EQUIVALENTS REFERRED TO IN
CLAUSE (I) ABOVE, AND REINVEST OTHER PROCEEDS OF ANY SUCH CASH EQUIVALENTS THAT
MAY MATURE OR BE SOLD, IN EACH CASE IN SUCH CASH EQUIVALENTS AS THE U.S.
BORROWER MAY SELECT, IN EACH CASE WHICH INVESTMENTS SHALL BE MADE IN THE NAME
OF, AND WITH THE ENTITLEMENT HOLDER BEING, THE U.S. BORROWER (THE CASH
EQUIVALENTS REFERRED TO IN CLAUSES (I) AND (II) OF THIS SECTION 4.3(B) BEING,
COLLECTIVELY, THE “U.S. BORROWER COLLATERAL INVESTMENTS”).


 


(C)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT UNDER
SECTION 7.01(A) OR 7.01(F) OF THE CREDIT AGREEMENT OR AN EVENT OF DEFAULT, THE
ADMINISTRATIVE AGENT MAY, SUBJECT TO THE PROVISIONS OF SECTION 7, FROM TIME TO
TIME (I) INVEST AMOUNTS ON DEPOSIT IN ANY CASH CONCENTRATION ACCOUNT IN SUCH
CASH EQUIVALENTS AS THE ADMINISTRATIVE AGENT MAY SELECT, IN EACH CASE WHICH
INVESTMENTS SHALL BE MADE IN THE NAME OF, AND WITH THE ENTITLEMENT HOLDER BEING,
THE ADMINISTRATIVE AGENT, ON BEHALF OF THE U.S. BORROWER, AND (II) INVEST
INTEREST PAID ON THE CASH EQUIVALENTS REFERRED TO IN CLAUSE (I) ABOVE, AND
REINVEST OTHER PROCEEDS OF ANY SUCH CASH EQUIVALENTS THAT MAY MATURE OR BE SOLD,
IN SUCH CASH EQUIVALENTS AS THE ADMINISTRATIVE AGENT MAY SELECT, IN EACH CASE
WHICH INVESTMENTS SHALL BE MADE IN THE NAME OF, AND WITH THE ENTITLEMENT HOLDER
BEING, THE ADMINISTRATIVE AGENT, ON BEHALF OF THE U.S. BORROWER (THE CASH
EQUIVALENTS REFERRED TO IN CLAUSES (I) AND (II) OF THIS SECTION 4.3(C), TOGETHER
WITH

 

--------------------------------------------------------------------------------


 


THE U.S. BORROWER COLLATERAL INVESTMENTS, BEING, COLLECTIVELY, THE “CASH
CONCENTRATION COLLATERAL INVESTMENTS”).


 


(D)           INTEREST AND PROCEEDS THAT ARE NOT INVESTED OR REINVESTED IN CASH
CONCENTRATION COLLATERAL INVESTMENTS AS PROVIDED IN SUBSECTION (B) OR (C) OF
THIS SECTION 4.3 SHALL BE DEPOSITED AND HELD IN THE APPLICABLE CASH
CONCENTRATION ACCOUNT.


 


(E)           THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY LIABILITY TO THE U.S.
BORROWER OR ANY OTHER GRANTORS OR ANY OF THE SECURED PARTIES FOR, OR AS A RESULT
OF, ANY LOSSES SUFFERED FROM ANY CASH CONCENTRATION COLLATERAL INVESTMENT MADE
BY IT IN ACCORDANCE WITH THIS SECTION 4.3 OR IF THE EARNINGS REALIZED ON ANY
SUCH CASH CONCENTRATION COLLATERAL INVESTMENT ARE LESS THAN OTHERWISE COULD HAVE
BEEN ACHIEVED HAD OTHER CASH EQUIVALENTS BEEN SELECTED BY THE U.S. BORROWER OR
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUBSECTION (B) OR (C),
RESPECTIVELY, OF THIS SECTION 4.3.


 


(F)            ALL OF THE CASH CONCENTRATION COLLATERAL INVESTMENTS MADE IN
RESPECT OF EACH CASH CONCENTRATION ACCOUNT AND ALL INTEREST AND INCOME RECEIVED
THEREON AND THEREFROM, AND THE NET PROCEEDS REALIZED UPON THE MATURITY OR SALE
THEREOF, SHALL BE HELD IN SUCH CASH CONCENTRATION ACCOUNT AS COLLATERAL, WHICH
AMOUNTS MAY BE RELEASED SOLELY IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4.2
AND SECTIONS 7 HEREOF AND OF THE APPLICABLE CASH CONCENTRATION ACCOUNT LETTER.


 

4.4           Securities Account.

 


(A)           AT ANY TIME UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A
DEFAULT UNDER SECTION 7.01(A) OR (F) OF THE CREDIT AGREEMENT, OR UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, IN ITS SOLE DISCRETION AND WITHOUT NOTICE TO
ANY GRANTOR, THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT AT ANY TIME TO
CONVERT COLLATERAL CONSISTING OF FINANCIAL ASSETS CREDITED TO THE SECURITIES
ACCOUNT TO COLLATERAL CONSISTING OF FINANCIAL ASSETS HELD DIRECTLY BY THE
ADMINISTRATIVE AGENT, AND TO CONVERT COLLATERAL CONSISTING OF FINANCIAL ASSETS
HELD DIRECTLY BY THE ADMINISTRATIVE AGENT TO COLLATERAL CONSISTING OF FINANCIAL
ASSETS CREDITED TO THE SECURITIES ACCOUNT.


 


(B)           WITH RESPECT TO ANY COLLATERAL IN WHICH ANY GRANTOR HAS ANY RIGHT,
TITLE OR INTEREST AND THAT CONSTITUTES A SECURITY ENTITLEMENT, SUCH GRANTOR WILL
CAUSE THE SECURITIES INTERMEDIARY WITH RESPECT TO SUCH SECURITY ENTITLEMENT
EITHER (I) TO IDENTIFY IN ITS RECORDS THE ADMINISTRATIVE AGENT AS THE
ENTITLEMENT HOLDER OF SUCH SECURITY ENTITLEMENT AGAINST SUCH SECURITIES
INTERMEDIARY OR (II) TO AGREE IN WRITING WITH SUCH GRANTOR AND THE
ADMINISTRATIVE AGENT THAT SUCH SECURITIES INTERMEDIARY WILL COMPLY WITH
ENTITLEMENT ORDERS (THAT IS, NOTIFICATIONS COMMUNICATED TO SUCH SECURITIES
INTERMEDIARY DIRECTING TRANSFER OR REDEMPTION OF THE FINANCIAL ASSETS TO WHICH
SUCH GRANTOR HAS A SECURITY ENTITLEMENT) ORIGINATED BY THE ADMINISTRATIVE AGENT
WITHOUT FURTHER CONSENT OF SUCH GRANTOR, SUCH AGREEMENT TO BE IN SUBSTANTIALLY
THE FORM OF EXHIBIT D HERETO OR OTHERWISE IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT (SUCH AGREEMENT, TOGETHER WITH ANY SECURITIES ACCOUNT
CONTROL AGREEMENT ENTERED INTO PURSUANT TO THE EXISTING U.S. SECURITY AGREEMENT,
BEING A “SECURITIES ACCOUNT CONTROL AGREEMENT”).


 


(C)           NO GRANTOR WILL CHANGE OR ADD ANY SECURITIES INTERMEDIARY OR
COMMODITY INTERMEDIARY THAT MAINTAINS ANY SECURITIES ACCOUNT OR COMMODITY
ACCOUNT IN WHICH ANY OF THE COLLATERAL IS CREDITED OR CARRIED, OR CHANGE OR ADD
ANY SUCH SECURITIES ACCOUNT OR COMMODITY ACCOUNT, IN EACH CASE WITHOUT FIRST
COMPLYING WITH THE ABOVE PROVISIONS OF THIS SECTION 4.4 IN ORDER TO PERFECT THE
SECURITY INTEREST GRANTED HEREUNDER IN SUCH COLLATERAL.


 


(D)           THE ADMINISTRATIVE AGENT HEREBY AGREES WITH THE GRANTORS THAT,
UNLESS A DEFAULT UNDER SECTION 7.01(A) OR (F) OF THE CREDIT AGREEMENT HAS
OCCURRED AND IS CONTINUING, OR AN EVENT OF

 

--------------------------------------------------------------------------------


 


DEFAULT HAS OCCURRED, THE ADMINISTRATIVE AGENT SHALL NOT ISSUE INSTRUCTIONS
UNDER THE SECURITIES ACCOUNT CONTROL AGREEMENT.


 


SECTION 5.           REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and make Advances and issue Letters of Credit thereunder and to induce
the Hedge Banks to enter into Bank Hedge Agreements from time to time, each
Grantor hereby represents and warrants to the Administrative Agent and each
Secured Party that:

 

5.1           Title; No Other Liens.  Except for the security interest granted
to the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others.  No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement.  For the avoidance of doubt, it is understood and agreed that any
Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor.  For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property.  Each of the Administrative
Agent and each Secured Party understands that any such licenses may be exclusive
to the applicable licensees, and such exclusivity provisions may limit the
ability of the Administrative Agent to utilize, sell, lease or transfer the
related Intellectual Property or otherwise realize value from such Intellectual
Property pursuant hereto.

 

5.2           Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon (w) completion of the filings and other
actions specified on Schedule 3 (which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the
Administrative Agent in completed or duly executed form), (x) the recordation of
the Intellectual Property Security Agreements referred to in Section 6.10(i)
with the U.S. Patent and Trademark Office and the U.S. Copyright Office, which
Agreements have been, or will be, duly recorded and are in full force and
effect, (y) the execution of the Control Agreements pursuant to this Agreement
and (z) the recording of the Lien of the Administrative Agent hereunder on the
certificate of title for any Equipment which is certificated in any state (which
recording shall not be required for any Equipment with a fair market value of
less than $100,000) will constitute valid and perfected security interests in
all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Lender Parties, as collateral security for such Grantor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral except
for Liens permitted by the Credit Agreement which have priority over the Liens
on the Collateral by operation of law.  All filings and other actions necessary
to perfect such security interest have been duly taken and are in full force and
effect or will be made or taken in accordance with the terms of the Loan
Documents, and all filing and recording fees and taxes related to any of the
foregoing have been or will upon each filing be duly paid in full.

 

5.3           Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4.  Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.

 

--------------------------------------------------------------------------------


 

5.4           Inventory and Equipment.  (a)  Schedule 5 sets forth, as of the
date hereof, each jurisdiction where such Grantor owns or leases property or in
which the conduct of its business requires it to be qualified and in good
standing as a foreign corporation, except such jurisdictions where the failure
to be so qualified or in good standing has not had or would not reasonably be
likely to have a Material Adverse Effect.  Such Grantor has exclusive possession
and control of its Equipment and Inventory other than (i) Inventory with an
aggregate value not to exceed $100,000 that is being processed by third-party
processors pursuant to a contract with a Grantor and (ii) Inventory stored at
any leased premises or warehouse for which a landlord’s or warehouseman’s
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, is in effect; provided that the Grantors may store Inventory at the
leased premises or warehouse of any landlord or warehouseman without a
landlord’s or warehouseman’s agreement (x) for a period of 30 days after the
Closing Date and (y) to the extent that a landlord’s or warehouseman’s agreement
is not obtained from such landlord or warehouseman after the exercise by such
Grantor of commercially reasonable efforts.

 


(B)           THE INVENTORY THAT HAS BEEN PRODUCED OR DISTRIBUTED BY SUCH
GRANTOR HAS BEEN PRODUCED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
REQUIREMENTS OF APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, THE FAIR LABOR
STANDARDS ACT.


 

5.5           Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

5.6           Investment Property.  (a)  The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 66% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.

 


(B)           ALL THE SHARES OF THE PLEDGED STOCK HAVE BEEN DULY AND VALIDLY
ISSUED AND, TO THE EXTENT SUCH PLEDGED STOCK CONSTITUTE SHARES OF STOCK, ARE
FULLY PAID AND NONASSESSABLE, AND, IN THE CASE OF SUCH PLEDGED STOCK ISSUED BY
AKW LLC, HENDERSON LLC, AND ACCURIDE ERIE, ARE NOT REPRESENTED BY CERTIFICATES.


 


(C)           TO THE KNOWLEDGE OF THE APPLICABLE GRANTOR, EACH OF THE PLEDGED
NOTES CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE OBLIGOR WITH
RESPECT THERETO, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE
EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


 


(D)           SUCH GRANTOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD
AND MARKETABLE TITLE TO, THE INVESTMENT PROPERTY PLEDGED BY IT HEREUNDER, FREE
OF ANY AND ALL LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY OTHER PERSON,
EXCEPT THE SECURITY INTEREST CREATED BY THIS AGREEMENT AND LIENS PERMITTED BY
THE CREDIT AGREEMENT.


 

5.7           Receivables.  (a)  No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
in an aggregate amount in excess of $100,000 which has not been delivered to the
Administrative Agent.

 


(B)           NONE OF THE OBLIGORS ON ANY RECEIVABLES IS A GOVERNMENTAL
AUTHORITY.


 

5.8           Contracts.  (a)  No consent of any party (other than such Grantor)
to any Contract is required, or purports to be required, in connection with the
execution, delivery and performance of this Agreement, except as has been
obtained.

 

--------------------------------------------------------------------------------


 


(B)           EACH CONTRACT TO WHICH SUCH GRANTOR IS A PARTY HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY SUCH GRANTOR AND, TO THE KNOWLEDGE OF SUCH
GRANTOR, ALL OTHER PARTIES THERETO, AND IS IN FULL FORCE AND EFFECT AND
CONSTITUTES A VALID AND LEGALLY ENFORCEABLE OBLIGATION AGAINST SUCH GRANTOR AND,
TO THE KNOWLEDGE OF SUCH GRANTOR, ALL OTHER PARTIES THERETO IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD
FAITH AND FAIR DEALING.


 


(C)           NO CONSENT OR AUTHORIZATION OF, FILING WITH OR OTHER ACT BY OR IN
RESPECT OF ANY GOVERNMENTAL AUTHORITY IS REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF ANY OF THE
CONTRACTS BY ANY PARTY THERETO OTHER THAN THOSE WHICH HAVE BEEN DULY OBTAINED,
MADE OR PERFORMED, ARE IN FULL FORCE AND EFFECT AND DO NOT SUBJECT THE SCOPE OF
ANY SUCH CONTRACT TO ANY MATERIAL ADVERSE LIMITATION, EITHER SPECIFIC OR GENERAL
IN NATURE.


 


(D)           NEITHER SUCH GRANTOR NOR (TO THE BEST OF SUCH GRANTOR’S KNOWLEDGE)
ANY OF THE OTHER PARTIES TO THE CONTRACTS IS IN DEFAULT IN THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS THEREOF.


 


(E)           SUCH GRANTOR HAS DELIVERED TO THE ADMINISTRATIVE AGENT A COMPLETE
AND CORRECT COPY OF EACH CONTRACT, INCLUDING ALL AMENDMENTS, SUPPLEMENTS AND
OTHER MODIFICATIONS THERETO.


 


(F)            NO AMOUNT PAYABLE TO SUCH GRANTOR UNDER OR IN CONNECTION WITH ANY
CONTRACT IS EVIDENCED BY ANY INSTRUMENT OR CHATTEL PAPER IN AN AGGREGATE AMOUNT
IN EXCESS OF $100,000 WHICH HAS NOT BEEN DELIVERED TO THE ADMINISTRATIVE AGENT.


 

5.9           Intellectual Property.  (a)  Schedule 6 lists all Intellectual
Property owned by such Grantor in its own name on the date hereof.

 


(B)           ON THE DATE HEREOF, ALL MATERIAL INTELLECTUAL PROPERTY IS VALID,
SUBSISTING, UNEXPIRED AND ENFORCEABLE, HAS NOT BEEN ABANDONED.  TO THE KNOWLEDGE
OF SUCH GRANTOR, THE RIGHTS OF SUCH GRANTOR IN OR TO SUCH INTELLECTUAL PROPERTY
DO NOT CONFLICT WITH, MISAPPROPRIATE OR INFRINGE UPON THE INTELLECTUAL PROPERTY
RIGHTS OF ANY THIRD PARTY, AND NO CLAIM HAS BEEN ASSERTED THAT THE USE OF SUCH
INTELLECTUAL PROPERTY DOES OR MAY INFRINGE UPON THE INTELLECTUAL PROPERTY RIGHTS
OF ANY THIRD PARTY THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  TO THE BEST OF SUCH GRANTOR’S KNOWLEDGE, NO PERSON IS ENGAGING IN ANY
ACTIVITY THAT INFRINGES UPON OR MISAPPROPRIATES THE INTELLECTUAL PROPERTY OR
UPON THE RIGHTS OF SUCH GRANTOR THEREIN EXCEPT FOR SUCH MATTERS AS COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 6, SUCH GRANTOR HAS NOT GRANTED
ANY LICENSE, RELEASE, COVENANT NOT TO SUE, NON-ASSERTION ASSURANCE, OR OTHER
RIGHT TO ANY PERSON WITH RESPECT TO ANY PART OF THE MATERIAL INTELLECTUAL
PROPERTY EXCEPT FOR THOSE THAT DO NOT INTERFERE IN ANY MATERIAL RESPECT WITH THE
GRANTOR’S USE THEREOF.


 


(D)           NO HOLDING, DECISION OR JUDGMENT HAS BEEN RENDERED BY ANY
GOVERNMENTAL AUTHORITY WHICH WOULD LIMIT, CANCEL OR QUESTION THE VALIDITY OF, OR
SUCH GRANTOR’S RIGHTS IN, ANY INTELLECTUAL PROPERTY IN ANY RESPECT THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(E)           SUCH GRANTOR HAS MADE OR PERFORMED ALL FILINGS, RECORDINGS AND
OTHER ACTS AND HAS PAID ALL REQUIRED FEES AND TAXES TO MAINTAIN AND PROTECT ITS
INTEREST IN EACH AND EVERY MATERIAL ITEM OF INTELLECTUAL PROPERTY IN FULL FORCE
AND EFFECT THROUGHOUT THE WORLD IN ALL JURISDICTIONS REASONABLY NECESSARY FOR
SUCH GRANTOR’S USE THEREOF, AND TO PROTECT AND MAINTAIN ITS INTEREST THEREIN
INCLUDING, WITHOUT LIMITATION, RECORDATIONS OF ANY OF ITS INTERESTS IN THE
PATENTS AND TRADEMARKS WITH THE U.S. PATENT AND

 

--------------------------------------------------------------------------------


 


TRADEMARK OFFICE AND IN CORRESPONDING NATIONAL AND INTERNATIONAL PATENT OFFICES,
AND RECORDATION OF ANY OF ITS INTERESTS IN THE COPYRIGHTS WITH THE U.S.
COPYRIGHT OFFICE AND IN CORRESPONDING NATIONAL AND INTERNATIONAL COPYRIGHT
OFFICES.  SUCH GRANTOR HAS USED PROPER STATUTORY NOTICE IN CONNECTION WITH ITS
USE OF EACH MATERIAL PATENT, TRADEMARK AND COPYRIGHT OF THE INTELLECTUAL
PROPERTY.


 


(F)            NO ACTION OR PROCEEDING IS PENDING, OR, TO THE KNOWLEDGE OF SUCH
GRANTOR, THREATENED, ON THE DATE HEREOF (I) SEEKING TO LIMIT, CANCEL OR QUESTION
THE VALIDITY OF ANY INTELLECTUAL PROPERTY OR SUCH GRANTOR’S OWNERSHIP INTEREST
THEREIN, OR (II) WHICH, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE VALUE OF ANY INTELLECTUAL PROPERTY EXCEPT, IN EACH CASE, FOR SUCH
MATTERS THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)           WITH RESPECT TO EACH MATERIAL LICENSE:  (I) SUCH LICENSE IS VALID
AND BINDING AND IN FULL FORCE AND EFFECT AND REPRESENTS THE ENTIRE AGREEMENT
BETWEEN THE RESPECTIVE LICENSOR AND LICENSEE WITH RESPECT TO THE SUBJECT MATTER
OF SUCH LICENSE; (II) SUCH LICENSE WILL NOT CEASE TO BE VALID AND BINDING AND IN
FULL FORCE AND EFFECT ON TERMS IDENTICAL TO THOSE CURRENTLY IN EFFECT AS A
RESULT OF THE RIGHTS AND INTEREST GRANTED HEREIN, NOR WILL THE GRANT OF SUCH
RIGHTS AND INTEREST CONSTITUTE A BREACH OR DEFAULT UNDER SUCH LICENSE OR
OTHERWISE GIVE THE LICENSOR OR LICENSEE A RIGHT TO TERMINATE SUCH LICENSE; (III)
SUCH GRANTOR HAS NOT RECEIVED ANY NOTICE OF TERMINATION OR CANCELLATION UNDER
SUCH LICENSE; (IV) SUCH GRANTOR HAS NOT RECEIVED ANY NOTICE OF A BREACH OR
DEFAULT UNDER SUCH LICENSE, WHICH BREACH OR DEFAULT HAS NOT BEEN CURED; (V) SUCH
GRANTOR HAS NOT GRANTED TO ANY OTHER THIRD PARTY ANY RIGHTS, ADVERSE OR
OTHERWISE, UNDER SUCH LICENSE; AND (VI) NEITHER SUCH GRANTOR NOR ANY OTHER PARTY
TO SUCH LICENSE IS IN BREACH OR DEFAULT IN ANY MATERIAL RESPECT, AND NO EVENT
HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A
BREACH OR DEFAULT OR PERMIT TERMINATION, MODIFICATION OR ACCELERATION UNDER SUCH
LICENSE.


 


(H)           TO THE BEST OF SUCH GRANTOR’S KNOWLEDGE, EXCEPT FOR SUCH MATTERS
AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) NONE
OF THE TRADE SECRETS OF SUCH GRANTOR HAS BEEN USED, DIVULGED, DISCLOSED OR
APPROPRIATED TO THE DETRIMENT OF SUCH GRANTOR FOR THE BENEFIT OF ANY OTHER
PERSON OTHER THAN SUCH GRANTOR; (II) NO EMPLOYEE, INDEPENDENT CONTRACTOR OR
AGENT OF SUCH GRANTOR HAS MISAPPROPRIATED ANY TRADE SECRETS OF ANY OTHER PERSON
IN THE COURSE OF THE PERFORMANCE OF HIS OR HER DUTIES AS AN EMPLOYEE,
INDEPENDENT CONTRACTOR OR AGENT OF SUCH GRANTOR; AND (III) NO EMPLOYEE,
INDEPENDENT CONTRACTOR OR AGENT OF SUCH GRANTOR IS IN DEFAULT OR BREACH OF ANY
TERM OF ANY EMPLOYMENT AGREEMENT, NON-DISCLOSURE AGREEMENT, ASSIGNMENT OF
INVENTIONS AGREEMENT OR SIMILAR AGREEMENT OR CONTRACT RELATING IN ANY WAY TO THE
PROTECTION, OWNERSHIP, DEVELOPMENT, USE OR TRANSFER OF SUCH GRANTOR’S
INTELLECTUAL PROPERTY.


 

5.10         Commercial Tort Claims.  (a)  On the date hereof, except to the
extent listed in Section 3 above, no Grantor has rights in any Commercial Tort
Claim with potential value in excess of $100,000.

 


(B)           UPON THE FILING OF A FINANCING STATEMENT COVERING ANY COMMERCIAL
TORT CLAIM REFERRED TO IN SECTION 6.11 HEREOF AGAINST SUCH GRANTOR IN THE
JURISDICTION SPECIFIED IN SCHEDULE 3 HERETO, THE SECURITY INTEREST GRANTED IN
SUCH COMMERCIAL TORT CLAIM WILL CONSTITUTE A VALID PERFECTED SECURITY INTEREST
IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES, AS COLLATERAL SECURITY FOR SUCH GRANTOR’S OBLIGATIONS, ENFORCEABLE IN
ACCORDANCE WITH THE TERMS HEREOF AGAINST ALL CREDITORS OF SUCH GRANTOR AND ANY
PERSONS PURPORTING TO PURCHASE SUCH COLLATERAL FROM GRANTOR, WHICH SECURITY
INTEREST SHALL BE PRIOR TO ALL OTHER LIENS ON SUCH COLLATERAL EXCEPT FOR
UNRECORDED LIENS PERMITTED BY THE CREDIT AGREEMENT WHICH HAVE PRIORITY OVER THE
LIENS ON SUCH COLLATERAL BY OPERATION OF LAW.


 

5.11         Accounts.  Such Grantor has no Pledged Accounts, Cash Concentration
Accounts or other deposit accounts other than the Pledged Accounts and the Cash
Concentration Accounts listed on Schedule 8 hereto, as such Schedule 8 may be
amended from time to time pursuant to Section 4.2(d) and

 

--------------------------------------------------------------------------------


Section 4.3(a)(iii), and the Petty Cash Accounts.  Such Grantor has instructed
all existing Obligors to make all payments to a Pledged Account.

 

5.12                           Consents.

 


(A)                                  THE U.S. BORROWER, AS THE SOLE MEMBER OF
AKW LLC, HEREBY (I) CONSENTS, FOR PURPOSES OF ARTICLE 9 OF THE AKW LLC
AGREEMENT, TO THE ASSIGNMENT AND PLEDGE HEREUNDER OF, AND THE GRANT HEREUNDER OF
SECURITY INTEREST IN, THE PLEDGED STOCK ISSUED BY AKW LLC AND TO THE ASSIGNMENT,
SALE OR OTHER DISPOSITION OF SUCH PLEDGED STOCK PURSUANT TO SECTION 7 HEREOF AND
THE TRANSFEREE OF SUCH ASSIGNMENT, SALE OR OTHER DISPOSITION BECOMING A
SUBSTITUTED MEMBER UNDER THE AKW LLC AGREEMENT AND (II) AGREES THAT THE
PROVISIONS OF SECTIONS 9.2 THROUGH 9.6 OF THE AKW LLC AGREEMENT SHALL NOT APPLY
TO THE ASSIGNMENT OR PLEDGE HEREUNDER OF, OR THE GRANT HEREUNDER OF SECURITY
INTEREST IN, THE PLEDGED STOCK ISSUED BY AKW LLC, OR THE ASSIGNMENT, SALE OR
OTHER DISPOSITION OF SUCH PLEDGED STOCK PURSUANT TO SECTION 7 HEREOF, AND IN
THAT CONNECTION WAIVE ALL OF THEIR RIGHTS UNDER SUCH PROVISIONS WITH RESPECT TO
SUCH ASSIGNMENT, PLEDGE AND GRANT AND SUCH ASSIGNMENT, SALE AND OTHER
DISPOSITION.


 


(B)                                 THE U.S. BORROWER, AS LIMITED PARTNER, AND
AKW LLC, AS GENERAL PARTNER, OF ACCURIDE ERIE, HEREBY (I) CONSENT, FOR PURPOSES
OF ARTICLE 9 OF THE ACCURIDE ERIE LIMITED PARTNERSHIP AGREEMENT, TO THE
ASSIGNMENT AND PLEDGE HEREUNDER OF, AND THE GRANT HEREUNDER OF SECURITY INTEREST
IN, THE PLEDGED STOCK ISSUED BY ACCURIDE ERIE AND TO THE ASSIGNMENT, SALE OR
OTHER DISPOSITION OF SUCH PLEDGED STOCK PURSUANT TO SECTION 7 HEREOF AND THE
TRANSFEREE OF SUCH ASSIGNMENT, SALE OR OTHER DISPOSITION BECOMING A SUBSTITUTED
LIMITED PARTNER UNDER THE ACCURIDE ERIE LIMITED PARTNERSHIP AGREEMENT AND (II)
AGREE THAT THE PROVISIONS OF SECTIONS 9.2 THROUGH 9.6 OF THE ACCURIDE ERIE
LIMITED PARTNERSHIP AGREEMENT SHALL NOT APPLY TO THE ASSIGNMENT OR PLEDGE
HEREUNDER OF, OR THE GRANT HEREUNDER OF SECURITY INTEREST IN, THE PLEDGED STOCK
ISSUED BY ACCURIDE ERIE, OR THE ASSIGNMENT, SALE OR OTHER DISPOSITION OF SUCH
PLEDGED STOCK PURSUANT TO SECTION 7 HEREOF, AND IN THAT CONNECTION WAIVE ALL OF
THEIR RIGHTS UNDER SUCH PROVISIONS WITH RESPECT TO SUCH ASSIGNMENT, PLEDGE AND
GRANT AND SUCH ASSIGNMENT, SALE AND OTHER DISPOSITION.


 


(C)                                  THE U.S. BORROWER, AS SOLE MEMBER OF
HENDERSON LLC, HEREBY CONSENTS, FOR PURPOSES OF SECTION 12 OF THE HENDERSON LLC
AGREEMENT, TO THE ASSIGNMENT AND PLEDGE HEREUNDER OF, AND THE GRANT HEREUNDER OF
SECURITY INTERESTS IN, THE PLEDGED STOCK ISSUED BY HENDERSON LLC AND TO THE
ASSIGNMENT, SALE OR OTHER DISPOSITION OF SUCH PLEDGED STOCK PURSUANT TO
SECTION 7 HEREOF AND THE TRANSFEREE OF SUCH ASSIGNMENT, SALE OR OTHER
DISPOSITION BECOMING A SUBSTITUTED MEMBER UNDER THE HENDERSON LLC AGREEMENT.


 

5.13                           Representations and Warranties in the Credit
Agreement.  Each of the representations and warranties set forth in Section 4.01
of the Credit Agreement that is made by either Borrower with respect to such
Guarantor is correct in all material respects.

 


SECTION 6.                                COVENANTS


 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations (other
than Unmatured Surviving Obligations) shall have been paid in full, no Letter of
Credit shall be outstanding and the Commitments shall have terminated:

 

6.1                                 Delivery of Instruments, Certificated
Securities and Chattel Paper.  If any amount payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument,
Certificated Security or Chattel Paper in an aggregate amount in excess of
$100,000, such Instrument, Certificated Security or Chattel Paper shall be
immediately delivered to the Administrative

 

--------------------------------------------------------------------------------


 

Agent, duly indorsed in a manner reasonably satisfactory to the Administrative
Agent, to be held as Collateral pursuant to this Agreement.

 

6.2                                 Maintenance of Insurance.  (a)  Such Grantor
will maintain, with financially sound and reputable companies, insurance
policies (i) insuring the Inventory, Equipment and Vehicles against loss by
fire, explosion, theft and such other casualties as may be reasonably
satisfactory to the Administrative Agent and (ii) insuring such Grantor and the
Administrative Agent against liability for personal injury and property damage
relating to such Inventory, Equipment and Vehicles, such policies to be in such
form and amounts and having such coverage as may be reasonably satisfactory to
the Administrative Agent.  Each policy of each Grantor for liability insurance
shall provide for all losses to be paid on behalf of the Administrative Agent
and such Grantor as their interests appear, and each policy for property damage
insurance shall provide for all losses (except for losses of less than $500,000
per occurrence) to be paid directly to the Administrative Agent.

 


(B)                                 ALL SUCH INSURANCE SHALL (I) PROVIDE THAT AT
LEAST 10 DAYS’ PRIOR WRITTEN NOTICE OF CANCELLATION, MATERIAL REDUCTION OR LAPSE
BE GIVEN TO THE ADMINISTRATIVE AGENT OF WRITTEN NOTICE THEREOF, (II) NAME THE
ADMINISTRATIVE AGENT AS INSURED PARTY OR LOSS PAYEE, AS APPLICABLE AND (III) BE
REASONABLY SATISFACTORY IN ALL OTHER RESPECTS TO THE ADMINISTRATIVE AGENT.


 


(C)                                  IF REQUESTED BY THE ADMINISTRATIVE AGENT,
THE U.S. BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AS OFTEN AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST A REPORT OF A REPUTABLE INSURANCE
BROKER WITH RESPECT TO SUCH INSURANCE.


 


(D)                                 REIMBURSEMENT UNDER ANY LIABILITY INSURANCE
MAINTAINED BY ANY GRANTOR PURSUANT TO THIS SECTION 6.2 MAY BE PAID DIRECTLY TO
THE PERSON WHO SHALL HAVE INCURRED LIABILITY COVERED BY SUCH INSURANCE.  IN CASE
OF ANY LOSS INVOLVING DAMAGE TO EQUIPMENT OR INVENTORY WHEN SUBSECTION (E) OF
THIS SECTION 6.2 IS NOT APPLICABLE, THE APPLICABLE GRANTOR WILL MAKE OR CAUSE TO
BE MADE THE NECESSARY REPAIRS TO OR REPLACEMENTS OF SUCH EQUIPMENT OR INVENTORY,
AND ANY PROCEEDS OF INSURANCE PROPERLY RECEIVED BY OR RELEASED TO SUCH GRANTOR
SHALL BE USED BY SUCH GRANTOR, EXCEPT AS OTHERWISE REQUIRED HEREUNDER OR BY THE
CREDIT AGREEMENT, TO PAY OR AS REIMBURSEMENT FOR THE COSTS OF SUCH REPAIRS OR
REPLACEMENTS.


 


(E)                                  SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, ALL INSURANCE PAYMENTS RECEIVED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY LOSS, DAMAGE OR DESTRUCTION OF ANY
INVENTORY OR EQUIPMENT WILL BE RELEASED BY THE ADMINISTRATIVE AGENT TO THE
APPLICABLE GRANTOR, AND SUCH PAYMENTS SHALL BE APPLIED AS REQUIRED PURSUANT TO
SECTION 2.06(B)(II) OF THE CREDIT AGREEMENT.


 

6.3                                 Payment of Obligations.  Such Grantor will
pay and discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all material taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all material claims of any kind
(including, without limitation, claims for labor, materials and supplies)
against or with respect to the Collateral, except that no such charge need be
paid if the amount or validity thereof is currently being contested in good
faith by appropriate proceedings, reserves in conformity with GAAP with respect
thereto have been provided on the books of such Grantor and such proceedings
could not reasonably be expected to result in the sale, forfeiture or loss of
any material portion of the Collateral or any interest therein.

 

6.4                                 Transfers; Maintenance of Perfected Security
Interest; Further Documentation.  (a)  Such Grantor will not convey, transfer,
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
grant any option or other right to purchase or otherwise acquire, any of the
Collateral, except for such conveyances, sales, transfers, assignments and
dispositions that are permitted under the Loan Documents.

 

--------------------------------------------------------------------------------


 


(B)                                 SUCH GRANTOR SHALL MAINTAIN THE SECURITY
INTEREST CREATED BY THIS AGREEMENT AS A PERFECTED SECURITY INTEREST HAVING AT
LEAST THE PRIORITY DESCRIBED IN SECTION 5.2 AND SHALL DEFEND SUCH SECURITY
INTEREST AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER, SUBJECT TO
THE RIGHTS OF SUCH GRANTOR UNDER THE LOAN DOCUMENTS TO DISPOSE OF THE
COLLATERAL.


 


(C)                                  SUCH GRANTOR WILL FURNISH TO THE
ADMINISTRATIVE AGENT FROM TIME TO TIME STATEMENTS AND SCHEDULES FURTHER
IDENTIFYING AND DESCRIBING THE ASSETS AND PROPERTY OF SUCH GRANTOR AND SUCH
OTHER REPORTS IN CONNECTION THEREWITH AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, ALL IN REASONABLE DETAIL.


 


(D)                                 AT ANY TIME AND FROM TIME TO TIME, UPON THE
WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT, AND AT THE SOLE EXPENSE OF SUCH
GRANTOR, SUCH GRANTOR WILL PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE
RECORDED, SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING
OR PRESERVING THE FULL BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS
HEREIN GRANTED, INCLUDING, WITHOUT LIMITATION, (I) FILING ANY FINANCING OR
CONTINUATION STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR
LAWS) IN EFFECT IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTERESTS
CREATED HEREBY AND (II) IN THE CASE OF INVESTMENT PROPERTY, DEPOSIT ACCOUNTS,
LETTER-OF-CREDIT RIGHTS AND ANY OTHER RELEVANT COLLATERAL, TAKING ANY ACTIONS
NECESSARY TO ENABLE THE ADMINISTRATIVE AGENT TO OBTAIN “CONTROL” (WITHIN THE
MEANING OF THE APPLICABLE UNIFORM COMMERCIAL CODE) WITH RESPECT THERETO.


 

6.5                                 Changes in Name, etc.  Such Grantor will
not, except upon 30 days’ prior written notice to the Administrative Agent and
delivery to the Administrative Agent of all additional financing statements and
other executed documents reasonably requested by the Administrative Agent to
maintain the validity, perfection and priority of the security interests
provided for herein, (i) change its jurisdiction of organization or principal
residence from that referred to in Section 5.3 or (ii) change its name.

 

6.6                                 Notices.  Such Grantor will advise the
Administrative Agent and the Lender Parties promptly, in reasonable detail, of:

 


(A)                                  ANY MATERIAL LIEN (OTHER THAN SECURITY
INTERESTS CREATED HEREBY OR LIENS PERMITTED UNDER THE CREDIT AGREEMENT) ON ANY
OF THE COLLATERAL WHICH WOULD ADVERSELY AFFECT THE ABILITY OF THE ADMINISTRATIVE
AGENT TO EXERCISE ANY OF ITS REMEDIES HEREUNDER; AND


 


(B)                                 ANY LOSS OR DAMAGE EXCEEDING $1,000,000 TO
ANY OF THE EQUIPMENT OR INVENTORY OF SUCH GRANTOR;


 


(C)                                  THE OCCURRENCE OF ANY OTHER EVENT WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE
VALUE OF THE COLLATERAL OR ON THE SECURITY INTERESTS CREATED HEREBY.


 

6.7                                 Investment Property.  (a)  If such Grantor
shall become entitled to receive or shall receive any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Administrative Agent and the Lender Parties, hold the
same in trust for the Administrative Agent and the Lender Parties and promptly
deliver the same to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor, to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations.  If the

 

--------------------------------------------------------------------------------


 

Administrative Agent so requests at any time when an Event of Default has
occurred and is continuing, any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Issuer shall be paid over to
the Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations.  If any sums of money or
property so paid or distributed in respect of the Investment Property is
required to be delivered to the Administrative Agent shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Administrative Agent and the Lender Parties, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

 


(B)                                 WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, SUCH GRANTOR WILL NOT (I) VOTE TO ENABLE, OR TAKE ANY
OTHER ACTION TO PERMIT, ANY ISSUER TO ISSUE ANY CAPITAL STOCK OF ANY NATURE OR
TO ISSUE ANY OTHER SECURITIES CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE
OR EXCHANGE FOR ANY CAPITAL STOCK OF ANY NATURE OF ANY ISSUER (EXCEPT PURSUANT
TO A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT), (II) SELL, ASSIGN,
TRANSFER, EXCHANGE, OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT
TO, THE INVESTMENT PROPERTY OR PROCEEDS THEREOF (EXCEPT PURSUANT TO A
TRANSACTION PERMITTED BY THE CREDIT AGREEMENT), (III) CREATE, INCUR OR PERMIT TO
EXIST ANY LIEN OR OPTION IN FAVOR OF, OR ANY CLAIM OF ANY PERSON WITH RESPECT
TO, ANY OF THE INVESTMENT PROPERTY OR PROCEEDS THEREOF, OR ANY INTEREST THEREIN,
EXCEPT FOR THE SECURITY INTERESTS CREATED BY THIS AGREEMENT AND OTHER LIENS
PERMITTED BY THE CREDIT AGREEMENT OR (IV) ENTER INTO ANY AGREEMENT OR
UNDERTAKING RESTRICTING THE RIGHT OR ABILITY OF SUCH GRANTOR OR THE
ADMINISTRATIVE AGENT TO SELL, ASSIGN OR TRANSFER ANY OF THE INVESTMENT PROPERTY
OR PROCEEDS THEREOF (EXCEPT PURSUANT TO A TRANSACTION PERMITTED BY THE CREDIT
AGREEMENT).


 


(C)                                  IN THE CASE OF EACH GRANTOR WHICH IS AN
ISSUER, SUCH ISSUER AGREES THAT (I) IT WILL BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO THE INVESTMENT PROPERTY ISSUED BY IT AND WILL COMPLY WITH
SUCH TERMS INSOFAR AS SUCH TERMS ARE APPLICABLE TO IT AND (II) THE TERMS OF
SECTION 7.3(D) SHALL APPLY TO IT, MUTATIS MUTANDIS, WITH RESPECT TO ALL ACTIONS
THAT MAY BE REQUIRED OF IT PURSUANT TO SECTION 7.3(D) WITH RESPECT TO THE
INVESTMENT PROPERTY ISSUED BY IT.


 


(D)                                 IN THE CASE OF THE PLEDGED STOCK OF THE
CANADIAN BORROWER, THE U.S. BORROWER HEREBY AGREES TO DELIVER OR CAUSE TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT ANY CONSENT REQUIRED UNDER THE ARTICLES OF
INCORPORATION OF THE CANADIAN BORROWER TO THE TRANSFER OF THE PLEDGED STOCK OF
THE CANADIAN BORROWER TO THE ADMINISTRATIVE AGENT EFFECTED BY SECTION 3 HEREOF,
CONCURRENTLY WITH THE DELIVERY OF DULY EXECUTED INSTRUMENTS OF TRANSFER OR
ASSIGNMENT IN BLANK IN RESPECT OF SUCH PLEDGED STOCK IN ACCORDANCE WITH
SECTION 6.7(A).


 

6.8                                 Receivables.  Other than in the ordinary
course of business, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof.

 

6.9                                 Contracts.  (a)  Such Grantor will perform
and comply in all material respects with all its obligations under the
Contracts.

 

--------------------------------------------------------------------------------


 


(B)                                 SUCH GRANTOR WILL NOT AMEND, MODIFY,
TERMINATE OR WAIVE ANY PROVISION OF ANY CONTRACT IN ANY MANNER WHICH COULD
REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT THE VALUE OF SUCH CONTRACT
AS COLLATERAL.


 


(C)                                  SUCH GRANTOR WILL EXERCISE PROMPTLY AND
DILIGENTLY EACH AND EVERY MATERIAL RIGHT WHICH IT MAY HAVE UNDER EACH CONTRACT
(OTHER THAN ANY RIGHT OF TERMINATION).


 


(D)                                 SUCH GRANTOR WILL DELIVER TO THE
ADMINISTRATIVE AGENT A COPY OF EACH MATERIAL DEMAND, NOTICE OR DOCUMENT RECEIVED
BY IT RELATING IN ANY WAY TO ANY CONTRACT THAT QUESTIONS THE VALIDITY OR
ENFORCEABILITY OF SUCH CONTRACT.


 


(E)                                  SUCH GRANTOR SHALL INSTRUCT THE OBLIGOR
UNDER EACH CONTRACT TO MAKE ALL PAYMENTS DUE OR TO BECOME DUE UNDER OR IN
CONNECTION WITH EACH CONTRACT WILL BE MADE DIRECTLY TO A PLEDGED ACCOUNT.


 

6.10                           Intellectual Property.  (a)  Such Grantor (either
itself or through licensees) will (i) continue to use each material Trademark on
each and every trademark class of goods applicable to its current line as
reflected in its current catalogs, brochures and price lists in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent, for
the ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any material
way.

 


(B)                                 SUCH GRANTOR (EITHER ITSELF OR THROUGH
LICENSEES) WILL NOT DO ANY ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY MATERIAL
PATENT MAY BECOME FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC.


 


(C)                                  SUCH GRANTOR (EITHER ITSELF OR THROUGH
LICENSEES) (I) WILL EMPLOY EACH MATERIAL COPYRIGHT AND (II) WILL NOT (AND WILL
NOT PERMIT ANY LICENSEE OR SUBLICENSEE THEREOF TO) DO ANY ACT OR KNOWINGLY OMIT
TO DO ANY ACT WHEREBY ANY MATERIAL PORTION OF THE COPYRIGHTS MAY BECOME
INVALIDATED OR OTHERWISE IMPAIRED.  SUCH GRANTOR WILL NOT (EITHER ITSELF OR
THROUGH LICENSEES) DO ANY ACT WHEREBY ANY MATERIAL PORTION OF THE COPYRIGHTS MAY
FALL INTO THE PUBLIC DOMAIN.


 


(D)                                 SUCH GRANTOR (EITHER ITSELF OR THROUGH
LICENSEES) WILL NOT DO ANY ACT THAT KNOWINGLY USES ANY MATERIAL INTELLECTUAL
PROPERTY TO INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.


 


(E)                                  SUCH GRANTOR WILL NOTIFY THE ADMINISTRATIVE
AGENT IMMEDIATELY IF IT KNOWS, OR HAS REASON TO KNOW, THAT ANY APPLICATION OR
REGISTRATION RELATING TO ANY MATERIAL INTELLECTUAL PROPERTY MAY BECOME
FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC, OR OF ANY ADVERSE DETERMINATION
OR DEVELOPMENT (INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF, OR ANY SUCH
DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR TRIBUNAL IN
ANY COUNTRY) REGARDING SUCH GRANTOR’S OWNERSHIP OF, OR THE VALIDITY OF, ANY
MATERIAL INTELLECTUAL PROPERTY OR SUCH GRANTOR’S RIGHT TO REGISTER THE SAME OR
TO OWN AND MAINTAIN THE SAME.


 


(F)                                    WHENEVER SUCH GRANTOR, EITHER BY ITSELF
OR THROUGH ANY AGENT, EMPLOYEE, LICENSEE OR DESIGNEE, SHALL FILE AN APPLICATION
FOR THE REGISTRATION OF ANY MATERIAL INTELLECTUAL PROPERTY WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY
SIMILAR OFFICE OR

 

--------------------------------------------------------------------------------


 


AGENCY IN ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, SUCH GRANTOR
SHALL REPORT SUCH FILING TO THE ADMINISTRATIVE AGENT WITHIN FIVE BUSINESS DAYS
AFTER THE LAST DAY OF THE FISCAL QUARTER IN WHICH SUCH FILING OCCURS.  UPON
REQUEST OF THE ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL EXECUTE AND DELIVER, AND
HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND PAPERS AS THE
ADMINISTRATIVE AGENT MAY REQUEST TO EVIDENCE THE ADMINISTRATIVE AGENT’S AND THE
SECURED PARTIES’ SECURITY INTEREST IN ANY COPYRIGHT, PATENT OR TRADEMARK AND THE
GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED
THEREBY.


 


(G)                                 SUCH GRANTOR WILL TAKE ALL REASONABLE AND
NECESSARY STEPS, INCLUDING, WITHOUT LIMITATION, IN ANY PROCEEDING BEFORE THE
UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR
ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION
THEREOF, TO MAINTAIN AND PURSUE EACH APPLICATION (AND TO OBTAIN THE RELEVANT
REGISTRATION) AND TO MAINTAIN EACH REGISTRATION OF THE MATERIAL INTELLECTUAL
PROPERTY, INCLUDING, WITHOUT LIMITATION, FILING OF APPLICATIONS FOR RENEWAL,
AFFIDAVITS OF USE AND AFFIDAVITS OF INCONTESTABILITY.


 


(H)                                 IN THE EVENT THAT ANY MATERIAL INTELLECTUAL
PROPERTY IS INFRINGED, MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH GRANTOR
SHALL (I) TAKE SUCH ACTIONS AS SUCH GRANTOR SHALL REASONABLY DEEM APPROPRIATE
UNDER THE CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY AND (II) IF SUCH
INTELLECTUAL PROPERTY IS OF MATERIAL ECONOMIC VALUE, PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AFTER IT LEARNS THEREOF AND SUE FOR INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, TO SEEK INJUNCTIVE RELIEF WHERE APPROPRIATE AND TO
RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION.


 


(I)                                     WITH RESPECT TO ITS MATERIAL
INTELLECTUAL PROPERTY, EACH GRANTOR AGREES TO EXECUTE AN AGREEMENT, IN
SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT E HERETO (AN “INTELLECTUAL PROPERTY
SECURITY AGREEMENT”), FOR RECORDING THE SECURITY INTEREST GRANTED HEREUNDER TO
THE ADMINISTRATIVE AGENT IN SUCH INTELLECTUAL PROPERTY WITH THE U.S. PATENT AND
TRADEMARK OFFICE, THE U.S. COPYRIGHT OFFICE AND ANY OTHER GOVERNMENTAL
AUTHORITIES NECESSARY TO PERFECT THE SECURITY INTEREST HEREUNDER IN SUCH
INTELLECTUAL PROPERTY.


 

6.11                           Commercial Tort Claims.  (a)  If such Grantor
shall obtain an interest in any Commercial Tort Claim with a potential value in
excess of $1,000,000, such Grantor shall within 30 days of obtaining such
interest sign and deliver documentation reasonably acceptable to the
Administrative Agent granting a security interest under the terms and provisions
of this Agreement in and to such Commercial Tort Claim.

 

6.12                           Vehicles.  (a)  No Vehicle, with a fair market
value in excess of $100,000 and as to which the Administrative Agent has
requested that the actions described in Section 6.12(b) be taken, shall be
removed from the state which has issued the certificate of title or ownership
therefor for a period in excess of four months.

 


(B)                                 AT ANY TIME UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT SUBSEQUENT TO THE DATE HEREOF, AND WITH RESPECT TO ANY
VEHICLES WITH A FAIR MARKET VALUE OF AT LEAST $100,000 ACQUIRED BY SUCH GRANTOR
SUBSEQUENT TO THE DATE HEREOF, WITHIN 30 DAYS AFTER THE DATE OF ACQUISITION
THEREOF, ALL APPLICATIONS FOR CERTIFICATES OF TITLE OR OWNERSHIP INDICATING THE
ADMINISTRATIVE AGENT’S FIRST PRIORITY SECURITY INTEREST IN THE VEHICLE COVERED
BY SUCH CERTIFICATE, AND ANY OTHER NECESSARY DOCUMENTATION, SHALL BE FILED IN
EACH OFFICE IN EACH JURISDICTION WHICH THE ADMINISTRATIVE AGENT SHALL DEEM
ADVISABLE TO PERFECT ITS SECURITY INTERESTS IN SUCH VEHICLES.


 

6.13                           Covenants in the Loan Documents.  Such Grantor
will perform and observe, and cause each of its Subsidiaries to perform and
observe, all of the terms, covenants and agreements set forth in the Loan
Documents that either Borrower has agreed to cause such Grantor to perform or
observe.

 

--------------------------------------------------------------------------------


 


SECTION 7.                                REMEDIAL PROVISIONS


 

7.1                                 Certain Matters Relating to Receivables. 
(a)  If an Event of Default has occurred and is continuing, the Administrative
Agent shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Administrative
Agent may require in connection with such test verifications.

 


(B)                                 THE ADMINISTRATIVE AGENT HEREBY AUTHORIZES
EACH GRANTOR TO COLLECT SUCH GRANTOR’S RECEIVABLES, SUBJECT TO SECTION 4, AND
UPON WRITTEN NOTICE TO SUCH GRANTOR, THE ADMINISTRATIVE AGENT MAY CURTAIL OR
TERMINATE SAID AUTHORITY AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT UNDER SECTION 7.01(A) OR (F) OF THE CREDIT AGREEMENT OR
AN EVENT OF DEFAULT.  IF REQUIRED BY THE ADMINISTRATIVE AGENT AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT UNDER SECTION 7.01(A) OR
(F) OF THE CREDIT AGREEMENT OR AN EVENT OF DEFAULT, ANY PAYMENTS OF RECEIVABLES,
WHEN COLLECTED BY ANY GRANTOR, (I) SHALL BE FORTHWITH (AND, IN ANY EVENT, WITHIN
TWO BUSINESS DAYS) DEPOSITED BY SUCH GRANTOR IN THE EXACT FORM RECEIVED, DULY
INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT IF REQUIRED, IN A
COLLATERAL ACCOUNT MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT, SUBJECT TO WITHDRAWAL BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE SECURED PARTIES ONLY AS PROVIDED IN SECTION 7.5, AND (II) UNTIL
SO TURNED OVER, SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE ADMINISTRATIVE
AGENT AND THE SECURED PARTIES, SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR. 
EACH SUCH DEPOSIT OF PROCEEDS OF RECEIVABLES SHALL BE ACCOMPANIED BY A REPORT
IDENTIFYING IN REASONABLE DETAIL THE NATURE AND SOURCE OF THE PAYMENTS INCLUDED
IN THE DEPOSIT.


 


(C)                                  AT THE ADMINISTRATIVE AGENT’S REQUEST, EACH
GRANTOR SHALL DELIVER TO THE ADMINISTRATIVE AGENT ALL ORIGINAL AND OTHER
DOCUMENTS EVIDENCING, AND RELATING TO, THE AGREEMENTS AND TRANSACTIONS WHICH
GAVE RISE TO THE RECEIVABLES, INCLUDING, WITHOUT LIMITATION, ALL ORIGINAL
ORDERS, INVOICES AND SHIPPING RECEIPTS.


 

7.2                                 Communications with Obligors; Grantors
Remain Liable.  (a)  If an Event of Default has occurred and is continuing, the
Administrative Agent in its own name or in the name of others may at any time
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.

 


(B)                                 UPON THE REQUEST OF THE ADMINISTRATIVE AGENT
AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, EACH GRANTOR SHALL NOTIFY OBLIGORS ON THE RECEIVABLES AND PARTIES TO
THE CONTRACTS THAT THE RECEIVABLES AND THE CONTRACTS HAVE BEEN ASSIGNED TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES AND THAT
PAYMENTS IN RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE ADMINISTRATIVE AGENT.


 


(C)                                  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, EACH GRANTOR SHALL REMAIN LIABLE UNDER EACH OF THE RECEIVABLES
AND CONTRACTS TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE
OBSERVED AND PERFORMED BY IT THEREUNDER, ALL IN ACCORDANCE WITH THE TERMS OF ANY
AGREEMENT GIVING RISE THERETO.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY SECURED
PARTY SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY RECEIVABLE (OR ANY
AGREEMENT GIVING RISE THERETO) OR CONTRACT BY REASON OF OR ARISING OUT OF THIS
AGREEMENT OR THE RECEIPT BY THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY OF ANY
PAYMENT RELATING THERETO, NOR SHALL THE ADMINISTRATIVE AGENT OR ANY SECURED
PARTY BE OBLIGATED IN ANY MANNER TO PERFORM ANY OF THE OBLIGATIONS OF ANY
GRANTOR UNDER OR PURSUANT TO ANY RECEIVABLE (OR ANY AGREEMENT GIVING RISE
THERETO) OR CONTRACT, TO MAKE ANY PAYMENT, TO MAKE ANY INQUIRY AS TO THE NATURE
OR THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR AS TO THE SUFFICIENCY OF ANY
PERFORMANCE BY ANY PARTY THEREUNDER, TO PRESENT OR FILE ANY CLAIM, TO TAKE ANY
ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE PAYMENT OF ANY AMOUNTS WHICH
MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED AT ANY TIME OR
TIMES.

 

--------------------------------------------------------------------------------


 

7.3                                 Pledged Stock.  (a)  Unless a Default under
Section 7.01(a) or (f) of the Credit Agreement shall have occurred and be
continuing, or an Event of Default shall have occurred and be continuing, and
the Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7.3(c), each Grantor shall be permitted to exercise all voting and
corporate or other organizational rights with respect to the Investment
Property; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which would impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document. 
The Administrative Agent shall execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
this Section 7.3(a).

 


(B)                                 UNLESS A DEFAULT UNDER SECTION 7.01(A) OR
(F) OF THE CREDIT AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING, OR AN EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND THE ADMINISTRATIVE AGENT
SHALL HAVE GIVEN NOTICE TO THE RELEVANT GRANTOR OF THE ADMINISTRATIVE AGENT’S
INTENT TO EXERCISE ITS CORRESPONDING RIGHTS PURSUANT TO SECTION 7.3(C), EACH
GRANTOR SHALL BE PERMITTED TO RECEIVE ALL CASH DIVIDENDS PAID IN RESPECT OF THE
PLEDGED STOCK AND ALL PAYMENTS MADE IN RESPECT OF THE PLEDGED NOTES, TO THE
EXTENT PERMITTED IN THE CREDIT AGREEMENT.


 


(C)                                  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING AND THE ADMINISTRATIVE AGENT SHALL GIVE NOTICE OF ITS INTENT TO
EXERCISE SUCH RIGHTS TO THE RELEVANT GRANTOR OR GRANTORS, (I) THE ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT TO RECEIVE ANY AND ALL CASH DIVIDENDS, PAYMENTS OR
OTHER PROCEEDS PAID IN RESPECT OF THE INVESTMENT PROPERTY AND MAKE APPLICATION
THEREOF TO THE OBLIGATIONS IN SUCH ORDER AS THE ADMINISTRATIVE AGENT MAY
DETERMINE, AND (II) ANY OR ALL OF THE INVESTMENT PROPERTY SHALL BE REGISTERED IN
THE NAME OF THE ADMINISTRATIVE AGENT OR ITS NOMINEE, AND THE ADMINISTRATIVE
AGENT OR ITS NOMINEE MAY THEREAFTER EXERCISE (X) ALL VOTING, CORPORATE AND OTHER
RIGHTS PERTAINING TO SUCH INVESTMENT PROPERTY AT ANY MEETING OF SHAREHOLDERS OF
THE RELEVANT ISSUER OR ISSUERS OR OTHERWISE AND (Y) ANY AND ALL RIGHTS OF
CONVERSION, EXCHANGE AND SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES OR
OPTIONS PERTAINING TO SUCH INVESTMENT PROPERTY AS IF IT WERE THE ABSOLUTE OWNER
THEREOF (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO EXCHANGE AT ITS DISCRETION
ANY AND ALL OF THE INVESTMENT PROPERTY UPON THE MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL CHANGE IN THE CORPORATE OR
OTHER ORGANIZATIONAL STRUCTURE OF ANY ISSUER, OR UPON THE EXERCISE BY ANY
GRANTOR OR THE ADMINISTRATIVE AGENT OF ANY RIGHT, PRIVILEGE OR OPTION PERTAINING
TO SUCH INVESTMENT PROPERTY, AND IN CONNECTION THEREWITH, THE RIGHT TO DEPOSIT
AND DELIVER ANY AND ALL OF THE INVESTMENT PROPERTY WITH ANY COMMITTEE,
DEPOSITARY, TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON SUCH TERMS
AND CONDITIONS AS THE ADMINISTRATIVE AGENT MAY DETERMINE), ALL WITHOUT LIABILITY
EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY RECEIVED BY IT, BUT THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY TO ANY GRANTOR TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR
OPTION AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO
DOING.


 


(D)                                 EACH GRANTOR HEREBY AUTHORIZES AND INSTRUCTS
EACH ISSUER OF ANY INVESTMENT PROPERTY PLEDGED BY SUCH GRANTOR HEREUNDER TO (I)
COMPLY WITH ANY INSTRUCTION RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN
WRITING THAT (X) STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND (Y) IS OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY
OTHER OR FURTHER INSTRUCTIONS FROM SUCH GRANTOR, AND EACH GRANTOR AGREES THAT
EACH ISSUER SHALL BE FULLY PROTECTED IN SO COMPLYING, AND (II) UNLESS OTHERWISE
EXPRESSLY PERMITTED HEREBY, PAY ANY DIVIDENDS OR OTHER PAYMENTS WITH RESPECT TO
THE INVESTMENT PROPERTY DIRECTLY TO THE ADMINISTRATIVE AGENT.


 

7.4                                 Proceeds to be Turned Over To Administrative
Agent.  In addition to the rights of the Administrative Agent and the Secured
Parties specified in Section 7.1 with respect to payments of Receivables, if an
Event of Default shall occur and be continuing, and if the Administrative Agent
shall

 

--------------------------------------------------------------------------------


 

so request, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required).  All
Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Secured Parties) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 7.5.

 

7.5                                 Application of Proceeds.  If an Event of
Default shall have occurred and be continuing, the Administrative Agent may
apply all or any part of Proceeds constituting Collateral, whether or not held
in any Collateral Account, and any proceeds of the guarantee set forth in
Section 2, in payment of the Obligations in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance remaining after the Obligations (other than Unmatured
Surviving Obligations) shall have been paid in full, no Letters of Credit shall
be outstanding, no Bank Hedge Agreement shall remain in effect and the
Commitments shall have terminated shall be paid over to the Borrowers or to
whomsoever may be lawfully entitled to receive the same.

 

7.6                                 Code and Other Remedies.  If an Event of
Default shall occur and be continuing, the Administrative Agent, on behalf of
the Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the New York UCC or any other applicable law.  Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Administrative Agent or any Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released.  Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the

 

--------------------------------------------------------------------------------


 

Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 7.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor.  To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Secured Party arising out of the exercise by them of any rights hereunder. 
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.


 


(B)                                 IF THE ADMINISTRATIVE AGENT PROCEEDS TO
EXERCISE ITS RIGHT TO SELL ANY OR ALL OF THE INVESTMENT PROPERTY, EACH OF THE
GRANTORS SHALL, UPON THE WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT THEREFOR,
FURNISH TO THE ADMINISTRATIVE AGENT ALL SUCH INFORMATION AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST IN ORDER TO DETERMINE THE NUMBER OF LIMITED
LIABILITY COMPANY MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS, SHARES AND OTHER
INSTRUMENTS INCLUDED IN SUCH INVESTMENT PROPERTY THAT MAY BE SOLD BY THE
ADMINISTRATIVE AGENT IN TRANSACTIONS EXEMPT UNDER THE SECURITIES ACT OR ANY
SIMILAR LAWS IN EFFECT FROM TIME TO TIME IN ANY OTHER RELEVANT JURISDICTION.


 


(C)                                  EACH GRANTOR RECOGNIZES THAT, BY REASON OF
CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR OTHERWISE, THE ADMINISTRATIVE AGENT MAY BE COMPELLED TO
RESORT TO ONE OR MORE PRIVATE SALES OF ANY OR ALL OF THE PLEDGED STOCK TO A
RESTRICTED GROUP OF PURCHASERS WHICH WILL BE OBLIGED TO AGREE, AMONG OTHER
THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN ACCOUNT FOR INVESTMENT AND NOT
WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  EACH GRANTOR ACKNOWLEDGES
AND AGREES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES AND OTHER TERMS LESS
FAVORABLE THAN IF SUCH SALE WERE A PUBLIC SALE AND, NOTWITHSTANDING SUCH
CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL BE DEEMED TO HAVE BEEN
MADE IN A COMMERCIALLY REASONABLE MANNER.  THE ADMINISTRATIVE AGENT SHALL BE
UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE PLEDGED STOCK FOR THE PERIOD
OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO REGISTER SUCH SECURITIES FOR
PUBLIC SALE UNDER THE SECURITIES ACT, OR UNDER APPLICABLE STATE SECURITIES LAWS,
EVEN IF SUCH ISSUER WOULD AGREE TO DO SO.


 

7.7                                 Acknowledgments Relating to Investment
Property and Account Collateral.  (a)  Each Grantor recognizes and hereby
acknowledges that, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws (or other similar laws of other
relevant jurisdictions), the Administrative Agent may be compelled with respect
to any sale of all or any part of the Investment Property comprised of limited
liability company membership interests, partnership interests, shares or other
equity interests or other securities that are not registered under the
Securities Act to limit the purchasers thereof to those Persons who will agree,
among other things, to acquire the Investment Property for their own account,
for investment and not with a view to the distribution or resale thereof.  Each
Grantor hereby further acknowledges that any such private sale may be at a price
and on terms less favorable to the Administrative Agent and the other Secured
Parties than those obtainable through a public sale without such restrictions
(including, without limitation, a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, such Grantor hereby agrees that any private sale conducted in
accordance with the New York UCC shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring

 

--------------------------------------------------------------------------------


 

registration under the Securities Act or any applicable state securities laws
(or other similar law of other relevant jurisdictions), even if such Grantor
would agree to do so.  Each Grantor hereby waives any claims against the
Administrative Agent arising by reason of the fact that the price at which any
Investment property may have been sold at such a private sale was less than the
price that might have been obtained at a public sale, even if the Administrative
Agent accepts the first offer received and does not offer such Investment
Property to more than one offeree.

 


(B)                                 THE ADMINISTRATIVE AGENT MAY SELL OR
LIQUIDATE (AND EACH OF THE BORROWERS AND THE OTHER GRANTORS HEREBY IRREVOCABLY
INSTRUCTS THE ADMINISTRATIVE AGENT, WITHOUT ANY FURTHER ACTION BY OR NOTICE TO
OR FROM ANY SUCH GRANTOR, TO SO SELL OR LIQUIDATE) ALL OR ANY PORTION OF THE
COLLATERAL INVESTMENTS HELD IN OR IN RESPECT OF ANY OF THE CASH COLLATERAL
ACCOUNTS AT ANY TIME FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT TO THE EXTENT REQUIRED TO SATISFY OF ALL OR ANY PART OF THE
BORROWER OBLIGATIONS, AND THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY LIABILITY
TO ANY OF THE GRANTORS, ANY OF THE OTHER SECURED PARTIES OR ANY OTHER PERSON
FOR, OR AS A RESULT OF, ANY LOSSES SUFFERED FROM ANY SUCH SALE OR LIQUIDATION.


 

7.8                                 Deficiency.  Each Grantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any
Secured Party to collect such deficiency.

 


SECTION 8.                                THE ADMINISTRATIVE AGENT


 

8.1                                 Administrative Agent’s Appointment as
Attorney-in-Fact, etc.  (a)  Each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

 

(I)                                     IN THE NAME OF SUCH GRANTOR OR ITS OWN
NAME, OR OTHERWISE, TAKE POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS,
DRAFTS, NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE
UNDER ANY RECEIVABLE OR CONTRACT OR WITH RESPECT TO ANY OTHER COLLATERAL AND
FILE ANY CLAIM OR TAKE ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR
EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE ADMINISTRATIVE AGENT FOR THE
PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS DUE UNDER ANY RECEIVABLE OR
CONTRACT OR WITH RESPECT TO ANY OTHER COLLATERAL WHENEVER PAYABLE;

 

(II)                                  IN THE CASE OF ANY INTELLECTUAL PROPERTY,
EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS AND PAPERS AS THE ADMINISTRATIVE AGENT MAY REQUEST TO EVIDENCE THE
ADMINISTRATIVE AGENT’S AND THE SECURED PARTIES’ SECURITY INTEREST IN SUCH
INTELLECTUAL PROPERTY AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR
RELATING THERETO OR REPRESENTED THEREBY;

 

(III)                               PAY OR DISCHARGE TAXES AND LIENS LEVIED OR
PLACED ON OR THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY
INSURANCE CALLED FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF
THE PREMIUMS THEREFOR AND THE COSTS THEREOF;

 

--------------------------------------------------------------------------------


 

(IV)                              EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED
FOR IN SECTION 7.6 OR 7.7, ANY INDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF
CONVEYANCE OR TRANSFER WITH RESPECT TO THE COLLATERAL; AND

 

(V)                                 (1) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT
UNDER ANY OF THE COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO
BECOME DUE THEREUNDER DIRECTLY TO THE ADMINISTRATIVE AGENT OR AS THE
ADMINISTRATIVE AGENT SHALL DIRECT; (2) ASK OR DEMAND FOR, COLLECT, AND RECEIVE
PAYMENT OF AND RECEIPT FOR, ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR
TO BECOME DUE AT ANY TIME IN RESPECT OF OR ARISING OUT OF ANY COLLATERAL;
(3) SIGN AND INDORSE ANY INVOICES, FREIGHT OR EXPRESS BILLS, BILLS OF LADING,
STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST DEBTORS, ASSIGNMENTS,
VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION WITH ANY OF THE
COLLATERAL; (4) COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR PROCEEDINGS AT LAW
OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT THE COLLATERAL OR
ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN RESPECT OF ANY COLLATERAL;
(5) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT AGAINST SUCH GRANTOR WITH
RESPECT TO ANY COLLATERAL; (6) SETTLE, COMPROMISE OR ADJUST ANY SUCH SUIT,
ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE SUCH DISCHARGES OR
RELEASES AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE; (7) ASSIGN ANY
COPYRIGHT, PATENT OR TRADEMARK (ALONG WITH THE GOODWILL OF THE BUSINESS TO WHICH
ANY SUCH COPYRIGHT, PATENT OR TRADEMARK PERTAINS), THROUGHOUT THE WORLD FOR SUCH
TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH MANNER, AS THE ADMINISTRATIVE
AGENT SHALL IN ITS SOLE DISCRETION DETERMINE; AND (8) GENERALLY, SELL, TRANSFER,
PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE
COLLATERAL AS FULLY AND COMPLETELY AS THOUGH THE ADMINISTRATIVE AGENT WERE THE
ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND DO, AT THE ADMINISTRATIVE AGENT’S
OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME, OR FROM TIME TO TIME, ALL ACTS
AND THINGS WHICH THE ADMINISTRATIVE AGENT DEEMS NECESSARY TO PROTECT, PRESERVE
OR REALIZE UPON THE COLLATERAL AND THE ADMINISTRATIVE AGENT’S AND THE SECURED
PARTIES’ SECURITY INTERESTS THEREIN AND TO EFFECT THE INTENT OF THIS AGREEMENT,
ALL AS FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

 

Anything in this Section 8.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.1(a) unless a Default under Sections
7.01(a) or 7.01(f) of the Credit Agreement shall have occurred and be continuing
or an Event of Default shall have occurred and be continuing.

 


(B)                                 IF ANY GRANTOR FAILS TO PERFORM OR COMPLY
WITH ANY OF ITS AGREEMENTS CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS
OPTION, BUT WITHOUT ANY OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE
CAUSE PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT.


 


(C)                                  THE EXPENSES OF THE ADMINISTRATIVE AGENT
INCURRED IN CONNECTION WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS SECTION 8.1,
TOGETHER WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE HIGHEST RATE PER
ANNUM AT WHICH INTEREST WOULD THEN BE PAYABLE ON ANY CATEGORY OF PAST DUE U.S.
REVOLVING CREDIT ADVANCES THAT ARE BASE RATE ADVANCES UNDER THE CREDIT
AGREEMENT, FROM THE DATE OF PAYMENT BY THE ADMINISTRATIVE AGENT TO THE DATE
REIMBURSED BY THE RELEVANT GRANTOR, SHALL BE PAYABLE BY SUCH GRANTOR TO THE
ADMINISTRATIVE AGENT ON DEMAND.


 


(D)                                 EACH GRANTOR HEREBY RATIFIES ALL THAT SAID
ATTORNEYS SHALL LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS,
AUTHORIZATIONS AND AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN
INTEREST AND ARE IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY
INTERESTS CREATED HEREBY ARE RELEASED.


 

8.2                                 Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of

 

--------------------------------------------------------------------------------


 

the New York UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account. 
Neither the Administrative Agent, any Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the Secured Parties hereunder are
solely to protect the Administrative Agent’s and the Secured Parties’ interests
in the Collateral and shall not impose any duty upon the Administrative Agent or
any Secured Party to exercise any such powers.  The Administrative Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

 

8.3                                 Execution of Financing Statements.  Pursuant
to any applicable law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement.  Each Grantor authorizes the Administrative Agent to use the
collateral description “all personal property” in any such financing
statements.  Each Grantor hereby ratifies and authorizes the filing by the
Administrative Agent of any financing statement with respect to the Collateral
made prior to the date hereof.

 

8.4                                 Authority of Administrative Agent.  Each
Grantor acknowledges that the rights and responsibilities of the Administrative
Agent under this Agreement with respect to any action taken by the
Administrative Agent or the exercise or non-exercise by the Administrative Agent
of any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Administrative Agent and the Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 


SECTION 9.                                MISCELLANEOUS


 

9.1                                 Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 9.01 of the Credit Agreement.

 

9.2                                 Notices.  All notices, requests and demands
to or upon the Administrative Agent or any Grantor hereunder shall be effected
in the manner provided for in Section 9.02 of the Credit Agreement; provided
that any such notice, request or demand to or upon any Guarantor shall be
addressed to such Guarantor at its notice address set forth on Schedule 1.

 

9.3                                 No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Administrative Agent nor any Secured Party shall by any
act (except by a written instrument pursuant to Section 9.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder

 

--------------------------------------------------------------------------------


 

shall preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  A waiver by the Administrative Agent or any
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

9.4                                 Enforcement Expenses; Indemnification.  (a) 
Each Guarantor agrees to pay or reimburse each Secured Party and the
Administrative Agent for all its costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 2 or otherwise
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Guarantor is a party, including, without limitation, the
reasonable fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to each Secured Party and of counsel to the
Administrative Agent.

 


(B)                                 EACH GUARANTOR AGREES TO PAY, AND TO SAVE
THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES HARMLESS FROM, ANY AND ALL
LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL
STAMP, EXCISE, SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE
PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL OR IN CONNECTION WITH ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(C)                                  EACH GUARANTOR AGREES TO PAY, AND TO SAVE
THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES HARMLESS FROM, ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT
TO THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
AGREEMENT TO THE EXTENT ANY BORROWER WOULD BE REQUIRED TO DO SO PURSUANT TO
SECTION 9.04 OF THE CREDIT AGREEMENT.


 


(D)                                 THE AGREEMENTS IN THIS SECTION 9.4 SHALL
SURVIVE REPAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE
CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE BANK HEDGE AGREEMENTS.


 

9.5                                 Successors and Assigns.  This Agreement
shall be binding upon the successors and assigns of each Grantor and shall inure
to the benefit of the Administrative Agent and the Secured Parties and their
successors and assigns; provided that, except in a transaction permitted
pursuant to the Credit Agreement, no Grantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

 

9.6                                 Set-Off.  Upon (a) the occurrence and during
the continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 of the Credit Agreement to
authorize the Administrative Agent to declare the Notes due and payable pursuant
to the provisions of said Section 7.01, each Grantor hereby irrevocably
authorizes the Administrative Agent and each Lender Party at any time and from
time to time, to the fullest extent permitted by law, to set-off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other indebtedness at any time held or owing
by the Administrative Agent or such Lender Party to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Lender Party may elect, against and on account of
the obligations and liabilities of such Grantor to the Administrative Agent or
such Lender Party hereunder, under the Credit Agreement or any other Loan
Document or otherwise, as the Administrative Agent or such Lender Party may
elect, whether or not the Administrative Agent or any Lender Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The Administrative Agent and each Lender Party shall
notify such Grantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender Party of the proceeds thereof, provided

 

--------------------------------------------------------------------------------


 

that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of the Administrative Agent and each Lender
Party under this Section 9.6 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender Party may have.

 

9.7                                 Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

9.8                                 Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

9.9                                 Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

9.10                           Integration.  This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Administrative Agent and
the Secured Parties with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Secured Party relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

9.11                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

9.12                           Submission To Jurisdiction; Waivers.  Each
Grantor hereby irrevocably and unconditionally:

 


(A)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;


 


(B)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(C)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
SUCH GRANTOR AT ITS ADDRESS REFERRED TO IN SECTION 9.2 OR AT SUCH OTHER ADDRESS
OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

 

--------------------------------------------------------------------------------


 


(E)                                  WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


 

9.13                           Acknowledgements.  Each Grantor hereby
acknowledges that:

 


(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY;


 


(B)                                 NEITHER THE ADMINISTRATIVE AGENT NOR ANY
SECURED PARTY HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO ANY GRANTOR ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
AND THE RELATIONSHIP BETWEEN THE GRANTORS, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENT AND SECURED PARTIES, ON THE OTHER HAND, IN CONNECTION
HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND


 


(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE SECURED PARTIES OR AMONG THE GRANTORS AND THE
SECURED PARTIES.


 

9.14                           Additional Grantors.  Each Subsidiary of the U.S.
Borrower that is required to become a party to this Agreement pursuant to
Section 5.01(j) of the Credit Agreement shall become a Grantor for all purposes
of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.

 

9.15                           Releases.  (a)  At such time as the Advances, the
reimbursement obligations in respect of Letters of Credit and the other
Obligations (other than Unmatured Surviving Obligations) shall have been paid in
full, the Commitments have been terminated, no Bank Hedge Agreement shall remain
in effect and no Letters of Credit shall be outstanding, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.  At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to, or as directed by, such Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 


(B)                                 IF ANY OF THE COLLATERAL SHALL BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF BY ANY GRANTOR IN A TRANSACTION PERMITTED
BY THE CREDIT AGREEMENT, THEN THE ADMINISTRATIVE AGENT, AT THE REQUEST AND SOLE
EXPENSE OF SUCH GRANTOR, SHALL EXECUTE AND DELIVER TO SUCH GRANTOR ALL RELEASES
OR OTHER DOCUMENTS REASONABLY NECESSARY OR DESIRABLE FOR THE RELEASE OF THE
LIENS CREATED HEREBY ON SUCH COLLATERAL.  IF THE CAPITAL STOCK OF SUCH GUARANTOR
SHALL BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN A TRANSACTION PERMITTED
BY THE CREDIT AGREEMENT, SUCH GRANTOR SHALL BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER; PROVIDED THAT (I) AT THE TIME OF AND AFTER GIVING PRO FORMA EFFECT TO
SUCH REQUEST AND RELEASE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (II)
THE U.S. BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT, AT LEAST
THREE BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED RELEASE, A WRITTEN REQUEST
FOR RELEASE IDENTIFYING THE RELEVANT GUARANTOR, TOGETHER WITH A CERTIFICATION BY
THE U.S. BORROWER STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND (III) THE NET CASH PROCEEDS OF ANY
SUCH SALE, TRANSFER OR OTHER DISPOSITION SHALL BE APPLIED TO PREPAY THE
ADVANCES, AND REDUCE THE COMMITMENTS, OUTSTANDING AT SUCH TIME IN ACCORDANCE
WITH, AND TO THE EXTENT REQUIRED UNDER, SECTION 2.06(B) OF THE CREDIT AGREEMENT.

 

--------------------------------------------------------------------------------


 

9.16                        WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

ACCURIDE CORPORATION

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

President

 

 

 

 

 

ACCURIDE CUYAHOGA FALLS, INC.

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

President

 

 

 

 

 

ACCURIDE ERIE L.P.

 

 

 

By: AKW GENERAL PARTNER L.L.C., AS
   GENERAL PARTNER

 

 

 

By: ACCURIDE CORPORATION, AS
   MEMBER

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

President

 

 

 

 

 

ACCURIDE HENDERSON LIMITED
LIABILITY COMPANY

 

 

 

By: ACCURIDE CORPORATION, AS
   MEMBER

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

ACCURIDE TEXAS INC.

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

President

 

 

 

 

 

AKW GENERAL PARTNER L.L.C.

 

 

 

By: ACCURIDE CORPORATION, AS
   MEMBER

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

President

 

 

 

 

 

ERIE LAND HOLDING, INC.

 

 

 

 

 

By:

/s/Elizabeth I. Hamme

 

 

Name:

Elizabeth I. Hamme

 

 

Title:

President

 

 

 

 

 

BOSTROM HOLDINGS, INC.

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

 

 

 

 

BOSTROM SEATING, INC.

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

--------------------------------------------------------------------------------


 

 

BOSTROM SPECIALTY SEATING, INC.

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

 

 

 

 

BRILLION IRON WORKS, INC.

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

 

 

 

 

FABCO AUTOMOTIVE CORPORATION

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

 

 

 

 

GUNITE CORPORATION

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

 

 

 

 

GUNITE EMI CORPORATION

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

--------------------------------------------------------------------------------


 

 

IMPERIAL GROUP HOLDING CORP. - 1

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

 

 

 

 

IMPERIAL GROUP HOLDING CORP. - 2

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

 

 

 

 

IMPERIAL GROUP, L.P.

 

 

 

By: IMPERIAL GROUP HOLDING CORP. – 1, ITS
    GENERAL PARTNER

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

 

 

 

 

JAII MANAGEMENT COMPANY

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

 

 

 

 

TRANSPORTATION TECHNOLOGIES
INDUSTRIES, INC.

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

--------------------------------------------------------------------------------


 

 

TRUCK COMPONENTS INC.

 

 

 

 

 

By:

/s/Terrence J. Keating

 

 

Name:

Terrence J. Keating

 

 

Title:

Chairman

 

--------------------------------------------------------------------------------